         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 1 of 64



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                              BALTIMORE DIVISION


SEDRIC CATCHINGS, CHARLES                          *
COUSER, COLLIN DAVIS, ALLEN
LAMIN, SIRRON LITTLE, TAIWO                        *
MOULTRIE, JOSEPH SPEED, and
HOWARD THOMAS, Individually and on                 *
behalf of a class of similarly situated persons,       Case No.:
                                                   *
       Plaintiffs,
v.                                                 *

CALVIN WILSON, In his official capacity            *
as Warden, Chesapeake Detention Facility
Department of Corrections,                         *

ROBERT L. GREEN, In his official capacity          *
as Secretary of Public Safety and
Correctional Services (Maryland),                  *
Department of Public Safety and
Correctional Services,                             *

       Defendants.                                 *

                                                   *


CLASS ACTION COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
UNDER THE FIFTH / FOURTEENTH AND EIGHTH AMENDMENTS TO THE U.S.
CONSTITUTION AND 42 U.S.C. § 1983, AND PETITION FOR WRITS OF HABEAS
               CORPUS PURSUANT TO 28 U.S.C. § 2241
              Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 2 of 64



                                               INTRODUCTION

         1.       There is an uncontrolled outbreak of COVID1 at the Chesapeake Detention Facility

(“CDF”). In less than one month, according to Defendants’ own statistics, one-third of current

residents2 (156 of approximately 400 residents) and approximately one-third of staff members (78

of approximately 220 employees) have tested positive for COVID. Expert Declaration of Dr.

Jaimie Meyer (February 18, 2021) (“Meyer Decl.”) ¶ 26 (relying on documentation from DPSCS,

CDF, and communications concerning current conditions at CDF).

         2.       Defendants’ actions have fueled this outbreak, and they also have failed to take

appropriate action in response.

         3.       CDF is a facility operated by the Maryland Department of Public Safety and

Correctional Services (“DPSCS”) located at 401 East Madison Street, Baltimore, Maryland 21202.

CDF was previously known as the Maryland Correctional Adjustment Center (“MCAC”).

         4.       CDF houses approximately 400 residents and has approximately 220 staff. CDF

houses residents who are in pretrial federal criminal detention, as well as individuals who have

been sentenced in federal criminal cases. Since 2010, CDF has been leased under an agreement

with the Office of Federal Detention Trustee, United Stated Department of Justice, on behalf of

the United States Marshals Service, for the primary purpose of housing federal detainees awaiting

trial. Agreement Number ODT-10-0001 (DUNS Number 879016178, effective 9/1/2010). Under

this contract between the United States Department of Justice and DPSCS, MCAC (now CDF),

DPSCS is required to “provide for the safe, secure, and humane confinement for male and female




1
         Severe acute respiratory syndrome coronavirus 2, or SARS-CoV-2, commonly called the “novel coronavirus”
or “coronavirus” is the highly contagious and transmissible virus underlying this cause of action and the event
described in this Complaint. The virus frequently results in a disease, COVID-19. Plaintiffs refer to both the virus and
disease as “COVID” or “COVID-19.”
2
         The plaintiffs use the term “residents” to refer to individuals detained at CDF and other facilities.
                                                           2
             Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 3 of 64



population” in accordance with federal standards outlined in the Contract, as well as “the U.S.

Constitution; all applicable federal, state, and local laws and regulations; applicable Presidential

Executive Orders (E.O.); all applicable case law; and Court Orders and Consent Decrees. Should

a conflict exist between any of the aforementioned standards, the most stringent shall apply.”

Agreement Number ODT-10-0001 at 3-4.

        5.         CDF was originally designed as a state facility, with single-person cells. CDF now

operates at double its original capacity, with two-person cells. This has resulted in overcrowding

in tight spaces.

        6.         As presently operated, CDF housing units are spread over three “towers” or “pods”

connected by corridors, broken into six units, A to F. Each housing unit is divided into “quads” or

“tiers” referred to by a housing unit letter (A to F) and a number (1 to 4). Each quad, in turn,

comprises 12 cells. Each cell now holds two residents. Double-celling has increased CDF’s

maximum capacity.

        7.         Some residents who tested positive for COVID were removed from CDF. They

have been placed in a dormitory facility in the Jail Industries Building (“JI”), located at 531 East

Madison Street, Baltimore, Maryland, 21202. That building has the appearance of a former

warehouse, with broken windows and temperatures around 55 degrees Fahrenheit. Residents who

have been quarantined there are often denied access to medication. Built in 1922 as an office

building and retrofitted as a jail in the 1980s, JI was closed in 2017 due to what public safety

officials called a “security nightmare.” Jayne, Miller, “I-Team looks inside closing jail facility in

Baltimore,” WBALTV (Sept. 1, 2017), https://www.wbaltv.com/article/i-team-looks-inside-

closing-jail-facility-in-baltimore/12139786 (containing a video tour of the then-closed facility).




                                                   3
             Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 4 of 64



        8.       The residents housed at CDF are under a constant and substantial threat of

contracting COVID.

        9.       Some residents who have contracted COVID receive grossly substandard medical

treatment (if they receive treatment at all).

        10.      Because jails, prisons, and other detention and correctional facilities are particularly

vulnerable to COVID, the U.S. Centers for Disease Control and Prevention (CDC) has

recommended basic measures these facilities should take to control the spread of the virus and

treat infected prisoners—for example, requiring the use of face masks, implementing social

distancing practices, and providing sufficient quantities of cleaning materials including soap and

hand sanitizer. Ex. JJ (“Interim Guidance on Management of Coronavirus Disease 2019 (COVID-

19) in Correctional and Detention Facilities,” Centers for Disease Control and Prevention, updated

Jan.    19,     2021      (last     visited     on     Feb.     20,     2021)),      also     available     at

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html.

        11.      Defendants3 have ignored these and other public health recommendations.

        12.      Residents lack the means to clean their cells. CDF staff does not clean—or arrange

for the cleaning of—common areas in between recreation sessions, when up to 12 residents are

out in the common areas at a time.

        13.      CDF does not require or enforce the wearing of masks for residents. CDF staff do

not consistently wear their masks or wear them properly.




3
         Since Defendants Wilson and Green are being sued in their official capacities, “Defendant Wilson,”
“Defendant Green,” and “CDF” are used interchangeably in this Complaint except where an individual defendant is
specifically named.
                                                      4
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 5 of 64



       14.     Residents who have tested negative for COVID are forced into the cells formerly

occupied by residents who have tested positive, without any cleaning of these cells.

       15.     CDF places some COVID-positive male residents in the “cadre,” a unit inside the

facility. CDF also places new admissions to the facility inside the “cadre,” in cells next to the

COVID-positive residents.

       16.     Confoundingly, CDF has recently placed two women who were recently admitted

to CDF in the “cadre,” next to positive male residents who were actively exhibiting symptoms of

COVID.

       17.     CDF ignores some sick calls altogether. CDF delays responding to many other sick

calls. CDF also fails to respond to, or delays its response to, residents’ health complaints and to

residents exhibiting of COVID-like symptoms.

       18.     CDF has exposed resident after resident to the virus. CDF has intermixed different

groups of residents—COVID-positive residents, residents who should be quarantined because of

potential exposure, newly admitted residents, and COVID-negative residents—and thereby

dramatically increased the risk of exposure across the facility. CDF can have no excuse for these

mistakes, particularly not after the nation has been living with this virus for nearly a year.

       19.     Unsurprisingly, some residents who were intermixed with COVID-positive

residents went on to test positive for COVID themselves.

       20.     The nearly 400 residents now detained at CDF continue to be denied even the

minimal precautions necessary to mitigate against the risks of COVID.

       21.     Among the health services being denied to CDF residents are access to vaccines

against COVID. Under the Phased COVID Vaccine Distribution Plan of the State of Maryland and

the Maryland Department of Health, “high-risk incarcerated individuals” were supposed to be


                                                  5
              Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 6 of 64



offered access to COVID vaccines in Phase 1B of the plan. See “Maryland’s Phased COVID-19

Vaccine Distribution,” The Office of Governor Larry Hogan, updated Jan. 14, 2021

https://governor.maryland.gov/wp-content/uploads/2021/01/Phases-One-Pager-1.pdf.                                Although

Maryland has reached Phase 1B (currently the state is in Phase 1C of the Plan, see Maryland

Department of Health, Maryland moves into Phase 1C of its COVID-19 vaccine distribution plan,

opens         eligibility    to       all        residents       65         and    up        (Jan.        25,         2021)

https://health.maryland.gov/newsroom/Pages/Maryland-moves-into-Phase-1C-of-its-COVID-19-

vaccine-distribution-plan,-opens-eligibility-to-all-residents-65-and-up.aspx),                       there       is     no

indication that “high-risk incarcerated individuals” at CDF are being offered vaccinations. The

Maryland        COVID       Vaccination           Plan       does     not     specifically      define       the       term

“high risk individuals” but includes within that category: “Persons at highest risk of

developing complications from COVID (ACIP high risk conditions), including persons 65 and

older, staff and residents of nursing homes (SNFs), long-term care facilities (LTCFs), assisted care

facilities,       and       clients         of       senior         daycare        facilities        or         similar.”

https://phpa.health.maryland.gov/Documents/10.19.2020_Maryland_COVID-

19_Vaccination_Plan_CDCwm.pdf, at 13 (emphasis added). It is clear the Plan intends to include

at least a portion of the detainees at CDF within Phase 1 because it goes on to estimate the

population to be vaccinated in Maryland under the Plan in Phase 1 as including approximately

54,460 “People in Prisons, Jails, Detention Centers and Staff.” Id.

         22.       This outbreak is a tragedy. It was entirely foreseeable, given the failure of

Defendants to act, and it was preventable. This outbreak will recur absent intervention from this

Court.




                                                             6
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 7 of 64



       23.     The nation has been living with the pandemic for nearly a year. There are well-

established guidelines and procedures that prevent the type of disaster that has unfolded at CDF.

CDF has failed to follow those guidelines and procedures.

       24.     By maintaining these conditions, the Defendants have needlessly exposed the

people detained there to a highly infectious and potentially fatal disease. This violates Plaintiffs’

Fifth / Fourteenth and Eighth Amendment rights. (The Fifth Amendment protects federal pretrial

detainees. See, e.g., Cunningham v. Wilson, 326 F. App’x 948, 949 (7th Cir. 2009). The Fourteenth

Amendment protects state pretrial detainees. See, e.g., Hill v. Nicodemus, 979 F.2d 987, 990 (4th

Cir. 1992). Because the pretrial detainees in this case are detained in federal cases at a state-run

facility, Plaintiffs refer to these claims as “Fifth / Fourteenth Amendment” claims throughout.)

       25.     Plaintiffs seek class-wide relief requiring CDF to take the necessary steps to

safeguard residents’ health and safety—on behalf of all CDF residents. A subset of Plaintiffs also

requests a writ of habeas corpus pursuant to 28 U.S.C. § 2241 for residents whose age or underlying

medical conditions make them particularly vulnerable to severe illness and death from COVID

(the “Medically Vulnerable Subclass”).

                                 JURISDICTION AND VENUE

       26.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a), and 2241(a).

This Court has jurisdiction over the Medically Vulnerable Subclass’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241.

       27.     Venue is proper in this District under 28 U.S.C. § 1391(b) because the events giving

rise to the claims asserted in this complaint occurred in this District.




                                                  7
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 8 of 64



                                            PARTIES


       28.     Plaintiff SEDRIC CATCHINGS is detained pretrial at CDF. Mr. Catchings has not

yet tested positive for COVID. Mr. Catchings has a preexisting medical condition that makes him

more vulnerable to COVID, and he has been unnecessarily exposed to positive or potentially

positive residents of CDF on multiple occasions. Mr. Catchings’ recreation time is on a unit in

which neither masks nor social distancing are encouraged, let alone enforced. It is only a matter of

time before he contracts COVID, absent intervention.

       29.     Plaintiff CHARLES COUSER is detained pretrial at CDF. Mr. Couser recently

tested positive for COVID for the second time in the last year. Mr. Couser was transferred to the

JI building down the street from CDF after he tested positive in CDF in 2021. At the JI building,

Mr. Couser suffered from severe symptoms of COVID. Since being transferred back to CDF, Mr.

Couser has gone without cleaning supplies, and has observed individuals continue to walk around

the facility without masks.

       30.     Plaintiff COLLIN DAVIS is detained pretrial at CDF. Mr. Davis has a preexisting

medical condition that makes him more vulnerable to COVID. He has tested positive for COVID

twice at CDF: first in September and again in January. Mr. Davis was unnecessarily exposed to

positive residents in January after a negative test; he then tested positive again himself shortly

after. Mr. Davis has been denied prescribed medications since testing positive again and was told

to take another resident’s medications on multiple occasions—ones to treat diabetes and

hypertension, neither of which Mr. Davis suffers from. Mr. Davis’ health has been put into

jeopardy again and again.

       31.     Plaintiff ALLEN LAMIN is detained pretrial at CDF. Mr. Lamin has a preexisting

medical condition. He recently tested positive for COVID. Mr. Lamin started exhibiting symptoms

                                                 8
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 9 of 64



of COVID in January, prior to the facility locking down. Mr. Lamin was fatigued and couldn’t get

out of bed. CDF transferred Mr. Lamin to JI, where there were only intermittent checks on his vital

symptoms. Mr. Lamin was then transferred back to CDF, to a unit where neither masks nor social

distancing are required or enforced.

       32.       Plaintiff SIRRON LITTLE is detained pretrial at CDF. Mr. Little has a preexisting

medical condition that makes him more vulnerable to COVID. He has not yet tested positive for

COVID. Mr. Little has a preexisting condition that makes him more vulnerable to COVID. Mr.

Little has been locked in a cell with another resident for days, during which time his cellmate was

suffering from obvious symptoms of COVID. His cellmate was later rushed to the hospital because

of COVID symptoms—after days of being locked in a cell with Mr. Little. Mr. Little is not given

cleaning supplies to sanitize his cell and must use ripped up towels to clean—towels that he uses

for showering.

       33.       Plaintiff TAIWO MOULTRIE is detained pretrial at CDF. Mr. Moultrie has a

preexisting medical condition that makes him more vulnerable to COVID. He recently tested

positive for COVID after being unnecessarily exposed to two positive residents when CDF was

moving Mr. Moultrie around the facility. Mr. Moultrie has preexisting conditions that make him

more vulnerable to COVID. Mr. Moultrie then tested positive himself. As of February 11, Mr.

Moultrie’s unit is on 23-hour per day lockdown. During the one hour when residents are out of

their cells, residents intermingle and are not wearing masks.

       34.       Plaintiff JOSEPH SPEED is detained at CDF pending sentencing. Mr. Speed has a

preexisting medical condition that makes him more vulnerable to COVID. He recently tested

positive for COVID. Mr. Speed has preexisting medical conditions that make him more vulnerable

to COVID. Prior to testing positive for COVID, Mr. Speed was given two inhalers to treat his


                                                 9
            Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 10 of 64



preexisting condition. CDF transferred him to JI, but they did not bring his inhalers; instead, Mr.

Speed went multiple days without them. Mr. Speed was subjected to indoor temperatures of 55

degrees or below while at JI.

        35.     Plaintiff HOWARD THOMAS is detained post-conviction at CDF. Mr. Thomas

has a preexisting condition for which he requires medical care. CDF has delayed or denied Mr.

Thomas care. Mr. Thomas has been unnecessarily exposed to COVID on multiple occasions and

was moved into a unit in which positive residents were moving around the common areas and

touching the same surfaces (including phones) as Mr. Thomas. When Mr. Thomas was moved into

the unit and the positive residents moved out, nobody from CDF cleaned or sanitized the positive

residents’ cells before new residents moved in. Mr. Thomas has also been subjected to multiple

23-hour a day lockdowns, without any explanation why these lockdowns were taking placing.

        36.     Defendant CALVIN WILSON is the Warden of CDF. He is sued in his official

capacity.

        37.     Defendant ROBERT L. GREEN is the Secretary of DPSCS. He is sued in his

official capacity.

                                 FACTUAL ALLEGATIONS

        A. COVID Is Highly Infectious and Dangerous
        38.     Dr. Carlos Franco-Paredes and Dr. Meyer have detailed at length the ramifications

of COVID on the circumstances of this case. See generally Expert Declaration of Carlos Franco-

Paredes, M.D., M.P.H. (February 15, 2021) (“Franco-Paredes Decl.”); Meyer Decl. Their opinions

are grounded primarily in the guidelines of the Centers for Disease Control and Prevention for

detention facilities, which were distributed at the beginning of the pandemic. See Ex. JJ.

        39.     Dr. Franco-Paredes is an Associate Professor of Medicine at the University of

Colorado and Director of the Infectious Diseases Fellowship Program there. He served as a

                                                10
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 11 of 64



consultant with the World Health Organization, Geneva, Switzerland, where he participated in the

development of a global action plan for the deployment of pandemic influenza vaccine.

Curriculum Vitae of Carlos Franco-Paredes, M.D., M.P.H, appended to Franco-Paredes Decl.

       40.      Dr. Meyer is an Associate Professor of Medicine at Yale School of Medicine and

Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven, Connecticut.

She is board-certified in Internal Medicine, Infectious Diseases and Addiction Medicine. She has

worked for over a decade on infectious diseases in the context of jails and prisons and has written

and published extensively on the topics of infectious diseases among people involved in the

criminal justice system. See Curriculum Vitae of Dr. Jaimie Meyer, appended to Meyer Decl.

       41.      As set out in the attached declaration by Dr. Carlos Franco-Paredes, the novel

coronavirus, SARS-CoV-2, is the causal pathogen that causes COVID-19, which is an extremely

infectious and potentially deadly virus. The United States has the largest number of cases and

deaths in the world, with more than 27 million cases and close to 500,000 deaths as of mid-

February 2021. Franco-Paredes Decl. ¶ 7; see also COVID-19 Dashboard by the Center for

Systems      Science   and   Engineering   (CSSE)     at   Johns   Hopkins    University    (JHU),

https://coronavirus.jhu.edu/map.html (containing an interactive map with data updated daily).

COVID has created a global health crisis that has led to the adoption and implementation of

unprecedented mitigation strategies around the world, including the canceling of public events,

closing schools and businesses, and lockdowns across the world. Franco-Paredes Decl. ¶ 7. See

also Meyer Decl. ¶¶ 8-12.

       42.      The catastrophic consequences of the current COVID pandemic is due to two major

factors: (a) the transmissibility of the infection and (b) the severity of the disease in the human

population. Franco-Paredes Decl. ¶ 8.


                                                11
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 12 of 64



       43.     The CDC has promulgated guidance on the individuals who are most likely to

become severely ill, meaning that they require hospitalization, intensive care, use of a ventilator

to help them breathe, and/or heightened risk of death. Coronavirus Disease 2019 (COVID-19),

People at Increased Risk and Other People Who Need to Take Extra Precautions, Centers for

Disease Control and Prevention, updated Jan. 4, 2021, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-increased-risk.html (last visited Feb. 20, 2021). This

higher risk group includes old adults and people with underlying medical conditions (i.e.,

“medically vulnerable” individuals). Franco-Paredes Decl. ¶ 9. See Ex. JJ; see also Coronavirus

Disease 2019 (COVID-19), Older Adults at Greater Risk of Requiring Hospitalizations or Dying

if Diagnosed with COVID-19, Centers for Disease Control and Prevention, updated Feb. 19, 2021,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html            (last

visited Feb. 20, 2021); Coronavirus Disease 2019 (COVID-19), People with Certain Medical

Conditions, updated Feb. 3, 2021, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Feb. 20, 2021).

       44.     People with the following underlying medical conditions are considered at

increased risk of severe illness and death should they be infected with SARS-CoV-2 (Franco-

Paredes Decl. ¶ 10):

               a. Cancer;
               b. Chronic kidney disease;
               c. Chronic obstructive pulmonary disease (COPD);
               d. Immunocompromised from solid organ transplant;
               e. Obesity (with a body mass index (BMI) of 30+);
               f. Serious heart conditions, such as heart failure, coronary artery disease, or
                  cardiomyopathies;
               g. Sickle cell disease;
               h. Type II diabetes mellitus.




                                                12
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 13 of 64



       45.     People with the following underlying medical conditions may be at an increased

risk for severe illness from COVID-19 (Franco-Paredes Decl. ¶ 11):

               a.   Asthma (moderate to severe);
               b.   Cerebrovascular disease (affecting blood vessels and blood supply to the brain);
               c.   Cystic fibrosis;
               d.   Hypertension;
               e.   Immunocompromised from blood or bone marrow transplant, immune
                    deficiencies, HIV, use of corticosteroids, or other immune-suppressing
                    medications;
               f.   Neurologic conditions, such as dementia;
               g.   Liver disease;
               h.   Pregnancy;
               i.   Pulmonary fibrosis (having damaged or scarred lung tissue);
               j.   Smoking;
               k.   Thalassemia;
               l.   Type I diabetes mellitus.

       46.     The cumulative rate of COVID infection in the United States is 8,201 cases per

100,000 people with an overall case fatality rate of 142 per 100,000. See Franco-Paredes Decl. ¶

12; Coronavirus Disease 2019 (COVID-19), CDC COVID Data Tracker, Compare Trends in

COVID-19 Cases and Deaths in States in the US, Centers for Disease Control and Prevention,

https://covid.cdc.gov/covid-data-tracker/#compare-trends (as of February 12, 2021).

       47.     In the United States, the COVID-associated hospitalization rate among patients

identified through the Coronavirus Disease 2019 (COVID-19)-Associated Hospitalization

Surveillance Network (COVID-NET) has been as high as 4.6 per 100,000 population.

Hospitalization rates increase with age, with a rate of 0.3 in persons aged 0-4 years, 0.1 in those

aged 5-17 years, 2.5 in those aged 18-49 years, 7.4 in those aged 50-64 years, and 13.8 in those

aged ≥ 65 years. Rates were highest among persons aged 65 years or older, ranging from 12.2 in

those aged 65-74 years to 17.2 in those aged 85 years or older. More than half (54.4%) of

hospitalizations occurred among men; COVID-19-associated hospitalization rates were higher

among males than females (5.1 versus 4.1 per 100,000 population, respectively). See Franco-

                                                 13
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 14 of 64



Paredes Decl. ¶ 13; Shikha Garg, Lindsay Kim, Michael Whitaker, et al., Hospitalization Rates

and Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease

2019 — COVID-NET, 14 States, March 1-30, 2020. Morbidity and Mortality Weekly Report

(MMWR) 2020, 69:458-464, http://dx.doi.org/10.15585/mmwr.mm6915e3.

       48.     Approximately 90% of hospital admissions due to COVID have occurred among

individuals with underlying medical conditions. The most commonly reported underlying medical

conditions of patients with COVID-19 were hypertension (49.7%), obesity (48.3%), chronic lung

disease (34.6%), diabetes mellitus (28.3%), and cardiovascular disease (27.8%). Among patients

aged 18-49 years, obesity was the most prevalent underlying condition, followed by chronic lung

disease (primarily asthma) and diabetes mellitus. Among patients aged 50-64 years, obesity was

most prevalent, followed by hypertension and diabetes mellitus; and among those aged 65 years

or older, hypertension was most prevalent, followed by cardiovascular disease and diabetes

mellitus. See Franco-Paredes Decl. ¶ 14; Marie Killerby, Ruth Link-Gelles, Sarah Haight, et al.

Characteristics Associated with Hospitalization Among Patients with COVID-19 — Metropolitan

Atlanta, Georgia, March–April 2020, Morbidity and Mortality Weekly Report (MMWR) 2020.

69:790-794, http://dx.doi.org/10.15585/mmwr.mm6925e1.

       49.     For people with risk factors, COVID can severely damage lung tissue, which

requires an extensive period of rehabilitation, and in some cases, can cause long-term respiratory

dysfunction. There is preliminary evidence that persons with COVID, who are recovering from a

severe version of the disease and who developed extensive pulmonary disease including Acute

Respiratory Distress Syndrome (ARDS), may have long-term sequelae similar to other infectious

pathogens evolving in a similar pattern including long-term cognitive impairment, psychological




                                               14
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 15 of 64



morbidities, neuromuscular weakness, pulmonary dysfunction, and reduced quality of life. See

Franco-Paredes Decl. ¶ 15.

         50.   Dr. Meyer points out that most people (80%) who become infected with COVID-

19 will develop a mild upper respiratory infection, but serious illness occurs in up to 16% of cases,

including death. See Meyer Decl. ¶ 9.

         51.   Dr. Franco-Paredes points out that, similar to influenza infection, acute lung injury

and ARDS are most likely caused by the respiratory epithelial membrane dysfunction leading to

ARDS. The resultant tissue hypoxia is responsible and potential concomitant bacterial sepsis

contribute to multi-organ dysfunction and death. If a patient with COVID-19 develops

myocarditis, cardiogenic shock caused by fulminant myocarditis may also contribute to the overall

occurrence of multiple organ failure. See Franco-Paredes Decl. ¶ 17. Death in COVID-19 infection

is usually due to pneumonia and sepsis. See id. ¶ 9.

         52.   The care of people who are infected with COVID-19 depends on how seriously

they are ill. See Meyer Decl. ¶ 10; Interim Clinical Guidance for Management of Patients with

Confirmed Coronavirus Disease, Centers for Disease Control and Prevention (updated Feb. 16,

2021),          https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-

patients.html. People with mild symptoms may not require hospitalization but may continue to be

closely monitored at home. People with moderate symptoms may require hospitalization for

supportive care, including intravenous fluids and supplemental oxygen. People with severe

symptoms may require ventilation and intravenous antibiotics. While over 420 clinical trials of

treatments for COVID-19 have been conducted and reviewed by the FDA, just 8 have received

emergency use authorization approval and a single treatment (remdesivir) has received regular

FDA approval. See Meyer Decl. ¶ 10; Coronavirus Treatment Acceleration Program (CTAP), U.S.


                                                 15
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 16 of 64



Food & Drug Administration (updated Jan. 31, 2021), https://www.fda.gov/drugs/coronavirus-

covid-19-drugs/coronavirus-treatment-acceleration-program-ctap#dashboard (last visited Feb. 20,

2021). Only a single medication (bamlinivimab) is an option for people prior to hospitalization

and this is given as an intravenous infusion. This means that, nearly one year into the global

pandemic, we still have relatively few treatment options available for people who become

seriously ill. See Meyer Decl. ¶ 10.

       53.     The rapid development of highly effective vaccines against SARS-CoV-2 promises

an end to the pandemic. To date, two mRNA vaccines (by Pfizer, BioNTech, and Moderna) have

received FDA approval. See Meyer Decl. ¶ 11; Carl Zimmer, Covid-19 Vaccine Tracker Updates:

The              Latest,               The             New               York              Times,

https://www.nytimes.com/interactive/2020/science/coronavirus-vaccine-tracker.html (containing

interactive map with data updated daily (last visited Feb. 20, 2021).

       54.     Until vaccination of the majority is achieved, required COVID-19 prevention

strategies include containment and mitigation. Containment includes intensive hand hygiene

practices, decontamination and cleaning of surfaces, identifying and isolating people who are ill

and quarantining people who have had contact with people who are ill, and the use of personal

protective equipment. Meyer Decl. ¶ 12.

       55.     As described below, jails and prisons are often under-resourced to meet the demand

for these strategies. As COVID-19 spreads in the community, public health demands mitigation

strategies, which involves social distancing to protect those most vulnerable to disease. Jails and

prisons, especially when conditions are crowded, are often unable to adequately provide social

distancing or meet mitigation recommendations. Meyer Decl. ¶ 12.




                                                16
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 17 of 64



   B. Jails and Prisons Are Exceedingly Vulnerable to COVID Spread

        56.    The current outbreaks of the novel coronavirus SARS-CoV-2 inside of correctional

facilities across the United States highlight the ease of transmission of COVID-19 inside these

facilities. See Franco-Paredes Decl. ¶ 20.

        57.    Detention and incarceration of any kind requires large groups of people to be

confined together in a tight space. To contain the spread of the disease in such a setting, infection

prevention protocols must be meticulously followed. See Franco-Paredes Decl. ¶ 21.

        58.    The number of private rooms in a typical jail or prison facility is insufficient to

comply with the recommended airborne/droplet isolation guidelines. These infection prevention

protocols include “social distancing” measures, where individuals maintain a distance of at least

six feet from each other, mask wearing, and frequent hand-washing and other good hygiene

practices. These protocols apply to both incarcerated and non-incarcerated individuals. In the

carceral setting, these protocols would require, for example, that individuals sleep one person per

cell, rather than in shared cells. These measures are necessary to prevent spread of COVID-19

among otherwise healthy people and are imperative for high-risk individuals. See Franco-Paredes

Decl. ¶ 22.

        59.    Another consideration complicated by the carceral setting is the ability of the novel

coronavirus to survive for extended periods of time on materials that are highly prevalent in

prisons, such as metals and other non-porous surfaces. Current outbreak protocols require frequent

disinfection and decontamination of all surfaces of the facility, which is exceedingly difficult given

the large number of incarcerated individuals, frequent interactions between incarcerated persons

and staff, and regularity with which staff move in and out of the facility. See Franco-Paredes Decl.

¶ 23.


                                                 17
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 18 of 64



       60.     Responding to COVID-19 outbreaks in correctional facilities calls for highly

trained staff to correctly and quickly institute and enforce isolation and quarantine procedures, and

requires training on the appropriate utilization of personal protective equipment. It is essential that

nursing and medical staff be trained in infection control prevention practices, implementing triage

protocols, and the medical management of suspected, probable, and confirmed cases of

coronavirus infection. This same personnel has to be prepared to initiate the management of

patients with severe COVID-19 disease. See Franco-Paredes Decl. ¶ 24.

       61.     According to the COVID-19 Prison Project, there are 383,183 cases of COVID-19

in jails and prisons with 2,311 deaths. Staff in correctional facilities also has been significantly

affected including 92,281 cases and 144 deaths. See Franco-Paredes Decl. ¶ 13; National COVID-

19 Statistics, The COVID Prison Project, https://covidprisonproject.com/data/national-overview/

https://covidprisonproject.com/data/national-overview/ (as of February 11, 2021). The risk posed

by infectious diseases in jails and prisons is significantly higher than in the community, in terms

of risk of transmission, exposure, and harm to individuals who become infected. To date, more

than 612,000 people who are incarcerated have been infected with COVID-19 and at least 2,700

people who reside and work inside facilities have died. See Meyer Decl. ¶ 13; Zimmer,

Coronavirus in the U.S.: Latest Map and Case Count, The New York Times, supra. Prisons and

jails represent some of the largest clusters of cases in the U.S.

       62.     Prisons and jails are not isolated from communities. Staff, visitors, contractors, and

vendors pass between communities and facilities and can bring infectious diseases into facilities.

Moreover, rapid turnover of jail and prison populations means that people often cycle between

facilities and communities. People often need to be transported to and from facilities to attend

court and move between facilities. See Meyer Decl. ¶ 14.


                                                  18
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 19 of 64



       63.     Congregate settings such as jails and prisons enable rapid spread of infectious

diseases that are transmitted person to person, especially those passed by droplets through

coughing and sneezing. When people must share bathrooms, showers, and other common areas,

the opportunities for transmission are even greater. When infectious diseases are transmitted from

person to person by droplets, the best initial strategy is to practice social distancing. When jailed

or imprisoned, people have much less of an opportunity to protect themselves by social distancing

than they would in the community. For many in jail or prison, social distancing is a physical

impossibility. Spaces within jails and prisons are often also poorly ventilated, which promotes

highly efficient spread of diseases through droplets. Placing someone in such a setting therefore

dramatically reduces their ability to protect themselves from being exposed to and contracting

infectious diseases. See Meyer Decl. ¶ 15.

       64.     During an infectious disease outbreak, people can protect themselves by washing

hands. Jails and prisons do not provide adequate opportunities to exercise necessary hygiene

measures, such as frequent handwashing (for at least 20 seconds) or use of alcohol-based sanitizers

when handwashing is unavailable. Jails and prisons are often under-resourced and ill-equipped

with sufficient hand soap and alcohol-based sanitizers for people detained in and working in these

settings. High-touch surfaces (doorknobs, light switches, etc.) should also be cleaned and

disinfected regularly with bleach to prevent virus spread, but this often is not done in jails and

prisons because of a lack of cleaning supplies and lack of people available and trained to perform

necessary cleaning procedures. See Meyer Decl. ¶ 16.

       65.     Jails and prisons are often poorly equipped to diagnose and manage infectious

disease outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.

The medical facilities at jails and prisons are almost never sufficiently equipped to handle large


                                                 19
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 20 of 64



outbreaks of infectious diseases because of space limitations. During an infectious disease

outbreak, a containment strategy requires people who are ill with symptoms to be isolated and that

caregivers have access to personal protective equipment, including gloves, masks, gowns, and eye

protection (face shields or goggles). Jails and prisons are often under-resourced and ill-equipped

to provide sufficient personal protective equipment for people who are incarcerated and caregiving

staff, increasing the risk for everyone in the facility of a widespread outbreak. Resources will

become exhausted rapidly and any beds available will soon be at capacity. This makes both

containing the illness and caring for those who have become infected much more difficult. See

Meyer Decl. ¶ 17.

       66.     People incarcerated in jails and prisons are more susceptible to acquiring and

experiencing complications from infectious diseases than the population in the community. See

Meyer Decl. ¶ 19; Active case finding for communicable diseases in prisons, The Lancet , Vol.

391;   2186    (June   2,   2018),   https://www.thelancet.com/journals/lancet/article/PIIS0140-

6736(18)31251-0/fulltext. This is because people in jails and prisons are more likely than people

in the community to have chronic underlying health conditions, including diabetes, heart disease,

chronic lung disease, chronic liver disease, and lower immune systems from HIV that put them at

risk of severe infection and death. See Meyer Decl. ¶ 19.

       67.     Jails and prisons lack access to vital community resources to diagnose and manage

infectious diseases. Jails and prisons do not have access to community health resources that can

be crucial in identifying and managing widespread outbreaks of infectious diseases. This includes

access to testing equipment, laboratories, and medications. See Meyer Decl. ¶ 20.

       68.     Jails and prisons often need to rely on outside facilities (hospitals, emergency

departments) to provide intensive medical care given that the level of care they can provide in the


                                                20
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 21 of 64



facility itself is typically relatively limited. During an epidemic, this will not be possible, as those

outside facilities will likely be at or over capacity themselves. See Meyer Decl. ¶ 21.

       69.     As an outbreak spreads through jails, prisons, and communities, medical personnel

become sick and do not show up to work. Absenteeism poses substantial safety and security risk

to both the people inside the facilities and the public. Absenteeism also means that facilities can

become dangerously understaffed with healthcare providers. This increases a number of risks and

can dramatically reduce the level of care provided. As health systems inside facilities are taxed,

people with chronic underlying physical and mental health conditions and serious medical needs

may not be able to receive the routine care they need for these conditions. As supply chains become

disrupted during a global pandemic, the availability of medicines and food may be limited. See

Meyer Decl. ¶ 22.

       70.     Prisons were designed to contain people, not diseases. When even the most

sophisticated hospital systems in this country have been overwhelmed by the COVID-19

pandemic, it will be impossible for prison health systems to contain it. This is especially true when

emergency preparedness plans are underdeveloped. These risks have all borne out during the

current pandemic of COVID-19. See Meyer Decl. ¶ 23.

   C. Lockdowns are an Inappropriate Response to COVID

       71.     Dr. Meyer and Dr. Craig Haney have detailed at length how and why lockdowns

and solitary confinement may harm, not protect, residents. See generally Meyer Decl.; Expert

Declaration of Craig Haney, Ph.D. (February 18, 2021) (“Haney Decl.”).

       72.     Dr. Haney is Distinguished Professor of Psychology and UC Presidential Chair at

the University of California, Santa Cruz, located in Santa Cruz, California, where he engages in

research applying social psychological principles to legal settings including the assessment of the

psychological effects of living and working in institutional environments, especially the
                                                  21
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 22 of 64



psychological effects of incarceration. He has a Ph.D. in psychology and a J.D. degree, both

awarded by Stanford University. He was a co-founder and co-director of the UC Criminal Justice

& Health Consortium—a collaborative effort of researchers, experts and advocates from across

the University of California system working to bring evidence-based health and healthcare

solutions to criminal justice reform in California and nationwide. See Curriculum Vitae of Dr.

Craig Haney, appended to Haney Decl.

       73.     Disciplinary segregation or solitary confinement is not an appropriate disease

containment strategy. Beyond the known detrimental mental health effects of solitary confinement,

isolation of people who are ill in solitary confinement results in decreased medical attention and

increased risk of death. In addition, if solitary confinement is a carceral facility’s response to

COVID-19, people who are ill will be deterred from reporting their symptoms, resulting in their

increased risk of severe disease and death and ongoing spread to others. See Meyer Decl. ¶ 18.

       74.     As Dr. Haney explains, “[p]rocedures that impose extended periods of isolation or

restrict hygiene options (such as showers) are inappropriate, ill-conceived, and counter-productive

for several reasons. In fact, they could very likely exacerbate rather than limit or alleviate the

spread of COVID-19. For one, housing units essentially turn into onerous lockdown units, which

greatly increase the psychological stress under which prisoners live, potentially leading to mental

and physical deterioration, interpersonal conflicts, and self-harm and suicidality. The fact that

prisoners may be double-celled during these lockdowns does not mitigate the negative effects of

their essentially around-the-clock in-cell confinement. In fact, double-celling may exacerbate these

effects because of the interpersonal tensions and stressors that such unavoidably close around-the-

clock contact generates.” Haney Decl. ¶ 18.




                                                22
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 23 of 64



       75.     Lockdown units are often used in ways that are essentially identical to the solitary

confinement-type housing that has been shown to place prisoners at significant risk of grave harm

(including damage that is permanent, even fatal). Thus, there is a substantial literature on the

adverse psychological and physical effects of this kind of isolation. This literature establishes a

range of damaging consequences that come about when prisoners and others are subjected to the

kinds of conditions that now prevail throughout this facility. See Haney Decl. ¶ 19.

       76.     Although the adverse effects of isolated confinement are widespread, and

jeopardize the physical and psychological well-being of everyone exposed to them, this is

especially true for prisoners with pre-existing mental health conditions. They are particularly likely

to decompensate, suffer worsening depression, and even engage in self-harming and suicidal

behavior in response to social isolation. See Haney Decl. ¶ 21.

       77.     According to Dr. Haney, “[f]or these reasons, psychologically vulnerable prisoners

should be excluded from all forms of prison isolation (i.e., lockdowns and solitary confinement).

This is particularly true for prisoners with serious mental illness, including major affective

disorders (like bipolar disorders and major depressive disorder), schizophrenia, and other

psychotic disorders. If they cannot be, then they must be given access to enhanced psychological

services. Yet, based on his many years of studying correctional systems and practices across the

country, ameliorative measures such as increased treatment and out of cell time are often among

the first things that are suspended as the prison system diverts staff to address emergencies (such

as the pandemic).” Haney Decl. ¶ 22

       78.     According to Dr. Haney, “[i]nstead of preemptive lockdowns, jails and prisons

should institute such lockdowns only where medically necessary to resolve discrete issues, such

as sanitizing dorms or contact tracing of an infected prisoner. If such lockdowns are employed, for


                                                 23
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 24 of 64



these limited purposes, they should be reasonably time-limited. Staff also should communicate

that time-limit to the prisoners who are affected. Moreover, in extreme cases in which lockdowns

are employed, the jail or prison should ensure that inmates are given enhanced access to resources

to protect their mental health, such as reading material and adequate access to phones. In addition,

the jail or prison staff should regularly communicate with and monitor the physical and mental

health of prisoners who are on lockdown.” Haney Decl. ¶ 26.

   D. Defendants Have Been Given Multiple Warnings of the Dangers of Not Responding
      Swiftly and Appropriately
       79.     The experiences of jails and prisons across the country have put Defendants on

notice of the dangers of COVID in detention facilities.

       80.     These experiences have also put Defendants on notice of the efficacy of vaccinating

residents of detention facilities, particularly vulnerable residents.

       81.     These Defendants also have actual knowledge from the multiple letters sent to them

about the dangers of COVID and the necessary steps required to mitigate the risk of COVID.

       82.     On March 19, 2020, a group of physicians and public health experts sent to local

corrections departments in Maryland a letter outlining the risks of COVID in detention facilities

and methods to mitigate this risk. See Ex. AA; also available at https://www.aclu-

md.org/sites/default/files/field_documents/200319_-

_public_health_experts_maryland_covid_jails_sign_on_letter.pdf.

       83.     On March 25, 2020, faculty members from John Hopkins sent a letter to Governor

Hogan (with a carbon copy to Defendant Green) highlighting the risks of COVID in detention

facilities, warning against solitary confinement, urging the development of plans for prevention

and management, ensuring the supply of soap and hand sanitizer, and procedures to limit the spread

of COVID. See Ex. BB; also available at https://www.jhsph.edu/research/centers-and-


                                                  24
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 25 of 64



institutes/center-for-public-health-and-human-

rights/_pdf/Faculty%20Letter%20COVID%2019.pdf

       84.     On May 6, 2020, the ACLU of Maryland sent to Governor Hogan and Defendant

Green a letter emphasizing the risk of COVID in detention facilities, outlining necessary testing

procedures to prevent an outbreak from spreading. See Ex. CC; also available at https://www.aclu-

md.org/sites/default/files/letter_to_gov_and_doc_secretary_re_testing_050620.pdf

       85.     On February 2, 2021, the Lawyers’ Committee for Civil Rights Under Law sent to

Defendants Wilson and Green a letter outlining the current problems at CDF after the current

outbreak, along with a concrete set of requests that CDF immediately implement. See Ex. DD; also

available at https://lawyerscommittee.org/wp-content/uploads/2021/02/210202-CDF-COVID-

LCCR-letter.pdf. The letter also noted that 22 clients of the Federal Public Defender for the District

of Maryland appeared to be eligible for vaccination. The letter requested a response from

Defendants. Neither Defendant responded.

       86.     Warden Wilson personally walks around the facility and has witnessed residents

being moved and potentially intermixed with other cohorts. Resident Declaration J (February 8,

2021 Declaration of Sedric Catchings) (“Res. Decl. J”) ¶ 12 (“On Tuesday, February 2, they came

to pack up the negative people to send back to the E unit, where I started quarantine when I got to

CDF. The people who were negative were moved. The warden was there when they were moving

us. I asked to use the phone to talk to my lawyer to talk about the situation. He told me no.”).

       87.     The CDC guidelines for detention facilities have also put Defendants on notice of

the deficiencies at CDF.

       88.     Multiple residents have raised CDF’s abject failures with staff and have been

ignored. A woman who was a new admission to CDF, for example, was placed in a unit with


                                                 25
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 26 of 64



positive male residents who were symptomatic. Two symptomatic male residents were on each

side of her cell. When she objected to her being placed in the unit and questioned why it made

sense for an apparently negative woman to be placed with positive, symptomatic men, CDF told

her “not to worry.” Resident Declaration M (February 18, 2021 Declaration of Juliet Cervellon)

(“Res. Decl. M”) ¶ 19.

       89.      The resident was right to worry. CDF did not listen and in fact exposed another

woman, newly arrested, to a unit full of COVID-positive men about a month later. Resident

Declaration H (February 13, 2021 Declaration of Collin Davis) (“Res. Decl. H”) ¶¶ 20, 22, 28

(“On February 9, they came back and told me I was positive. . . They moved me to a unit they

called the ‘cadre.’ . . . CDF moved a new person into the cadre last night, on February 12. She’s

brand new to the facility. I know she’s brand new because I spoke to her.”)

     E. DPSCS and CDF Have Wildly Mishandled the COVID Pandemic and Thereby
        Caused a COVID Disaster Within the Facility
       90.      The first case of COVID at the Chesapeake Detention Center (“CDF”) was reported

in the spring of 2020.

       91.      Across all DPSCS facilities, over 50,000 residents are currently positive. COVID-

19, Maryland Department of Health, available at https://news.maryland.gov/dpscs/covid-19/.

             a. CDF’s Failure to Plan for Introduction of Virus to the Facility
       92.      As explained by Dr. Meyer, CDC guidelines recommend that facilities plan for

different outbreak scenarios and instruct facilities to “consider how the facility’s housing

operations could be modified for multiple test result scenarios (e.g., if testing reveals that 10%,

30%, 50% or more of incarcerated or detained persons test positive for SARS-CoV-2).”). Interim

Considerations for SARS-CoV-2 Testing in Correctional and Detention Facilities, CDC, available

at     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/testing.html.


                                                26
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 27 of 64



These different scenarios enable rapid responses to contain and control COVID and to cohort

individuals with different infection statuses appropriately. See Meyer Decl. ¶ 27.

       93.     Although the pandemic has been ongoing since March 2020, and in spite of clear

evidence that the risk posed by infectious diseases in jails and prisons is significantly higher than

in the community, CDF has utterly failed to create a comprehensive approach—with plans for

difference scenarios—to handle an increase in positive cases among the resident population. See

Meyer Decl. ¶¶ 13, 25, 27.

       94.     As explained by Dr. Meyer, this lack of planning is evident in CDF’s rapidly

changing response to the crisis from one day to the next. See Meyer Decl. ¶ 27(m); Ex. HH

(Government’s Response to Judicial Order, United States v. Moore, Case No. 1:20-cr-00430-RDB

(D. Md. Feb. 1, 2021)).

       95.     For instance, CDF had to abandon its plan to use one off-site facility (the “Health

Monitoring Facility”) for COVID-positive residents when bed space quickly ran out. This failure

to create a comprehensive approach is in clear contravention of public health and scientific

guidance for the appropriate management of a pandemic in a detention facility.

       96.     This lack of planning has also resulted in intermixing between different groups of

residents. As described by Dr. Meyer, and as recounted by multiple residents, COVID-negative

residents have been forced into living quarters with COVID-positive residents. Meyer Decl. ¶ 27.

COVID-negative residents have had to move into COVID-positive residents’ cells moments after

the COVID-positive resident departed, without any ability to clean or sanitize the clean. E.g.,

Resident Declaration E (February 11, 2021 Supplemental Declaration of Taiwo Moultrie) (“Res.

Decl. E”) ¶¶ 9, 11 (“One of those two guys said, ‘Be careful, I have COVID.’ I asked what cell he

was in. He said he was from cell 32. . . . They put me into cell 32 right after those two guys left.


                                                 27
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 28 of 64



Nobody cleaned it out before they put me in the cell. Nobody cleaned it or sprayed it or anything.

I couldn’t believe they were trying to put me in this cell.”).

       97.      CDF’s complete lack of planning is also evident in the practices the facility engaged

in during 2020, all of which have continued until today.

             b. Mismanagement in 2020
       98.      In 2020, CDF housed COVID-positive residents in cells alongside COVID-

negative residents in the intake unit. Resident Declaration D (August 14, 2020 Declaration of

Taiwo Moultrie) (“Res. Decl. D”) ¶¶ 3-6, 12.

       99.      Upon removal of the COVID-positive residents, CDF not only failed to quarantine

or test the residents who had been exposed to the virus; for several days, the facility did not even

bother to take the temperatures of residents who were exposed. Res. Decl. D ¶ 8.

       100.     Indeed, exposed intake residents were permitted to join regular recreation time

without regard to the fact that they had been exposed to the deadly and highly contagious virus.

Res. Decl. D ¶¶ 9-10, 18.

       101.     Likewise, intake residents who were exposed to COVID-positive residents were

transferred back into the general population less than 14 days after being exposed to the virus. Res.

Decl. D ¶ 10.

       102.     In 2020, two CDF residents in a unit within the facility who experienced symptoms

were tested for COVID. After these individuals tested positive, they were permitted to use the

shared telephones, during normal recreation time, while non-symptomatic residents who had not

been tested for COVID were out of their cells, before being removed from the unit. CDF failed to

clean or sanitize the telephones or other surfaces these COVID-positive residents touched after

receiving positive test results. Res. Decl. D ¶¶ 15-16, 19.



                                                 28
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 29 of 64



       103.    Residents left in this unit—who were exposed to these two COVID-positive

residents—were not given COVID tests, even when they requested them. Res. Decl. D ¶¶ 20-21.

       104.    Staff at CDF never tried to find out if residents on the unit who were exposed to

these two COVID-positive residents were experiencing symptoms, nor did staff take temperatures

of the exposed residents or engage in any attempt at contact tracing. Id.

       105.    CDF staff likewise failed to provide soap to exposed residents, even when residents

requested soap. Res. Decl. D ¶¶ 25-27.

       106.    CDF’s refusal to put into place protocols that were followed throughout the facility

laid the groundwork for the disaster that overtook CDF in early 2021.

           c. Moving into 2021: Intermixing Among Cohorts and Other Individuals
       107.    One of CDF’s biggest failings since this outbreak began is in its complete inability

or unwillingness to separate residents into different groups and to reduce the risk of spreading

COVID. This process is called “cohorting.”

       108.    As described by Dr. Meyer (Meyer Decl. ¶ 27(l)), effective cohorting involves

separating people into four homogenous groups based on their known disease status:

       1) Intake quarantine: People entering the facility from the community or other
          facilities and without COVID symptoms comprise one cohort that needs to be
          actively monitored for symptoms (and ideally tested) for 14 days prior to
          joining the general population.

       2) Medical isolation: People with confirmed COVID infection comprise a second
          cohort that needs to be medically isolated to receive medical attention.

       3) Post-exposure quarantine: People at-risk for COVID disease because of a
          known exposure must be separately quarantined and actively monitored for
          symptoms (and ideally tested and re-tested) following exposure.

       4) General population includes people not in quarantine for any reason or
          isolation, confirmed to be COVID-negative and/or has not had known recent
          exposure.



                                                29
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 30 of 64



        109.    But from 2020 and continuing to the present, CDF has—in direct contravention of

best practices and scientific guidance—facilitated and encouraged the intermixing of cohorts.

        110.    For instance, one new intake joined the unit under post-exposure quarantine. See

Res. Decl. D ¶¶ 15-19.

        111.    Residents who have not tested positive have been forced into the uncleaned cells of

residents who tested positive and have even crossed paths with those positive residents in the

hallway when moving cells. Resident Declaration C (February 12, 2021 Supplemental Declaration

of Joseph Speed) (“Res. Decl. C”) ¶ 11.

        112.    One resident was forced to remain locked in his cell with his symptomatic cellmate,

who “had basically every symptom of COVID.” His cellmate reported his symptoms to CDF, but

CDF kept the two residents in the same cell. CDF indeed never took action to remove the

symptomatic cellmate. Instead, CDF waited until things got so bad that the cellmate was eventually

taken out of the unit and taken to the hospital. Resident Declaration L (February 17, 2021

Declaration of Sirron Little) (“Res. Decl. L”) ¶¶ 12-14, 17-18 (“A few days before January 16,

2021, my cellmate had symptoms. He started off with a sore throat. As the days went on, it got

worse. He got a real bad cough and fever. He lost his appetite. He had basically every symptom of

COVID. He told the guards that he had symptoms a few days before January 16. . . . I thought they

would isolate him from me, but we both were kept in the same cell. . . . I was sleeping with my

mask on. I tried to clean my cell. But I couldn’t really sanitize it. . . .He finally left January 17. He

had a real bad fever. They had to take him to the hospital because of the fever. He’s still in the

hospital, I think.”).

        113.    As another example, one resident was left in a cell with his cellmate for two full

days after the cellmate had tested positive. This resident was then moved to another unit in the


                                                   30
            Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 31 of 64



facility, where he crossed paths with another resident who warned he had also tested positive for

COVID. The resident was placed in the cell previously occupied by that positive individual. The

cell was not cleaned, nor was the resident given any materials to clean the cell himself. Res. Decl.

E ¶¶ 4-8.

       114.     Another resident with a preexisting medical condition found himself sharing a cell

with a cellmate who was experiencing COVID symptoms on February 1. Again, it took two full

days to move that non-symptomatic resident with a preexisting medical condition: around

February 3, the resident was moved to a different unit. When this resident arrived in his new unit,

there were two COVID-positive individuals moving freely around the common areas—spending

time in the common areas prior to leaving for their new unit. Once again, the COVID-positive

individuals’ cell was not cleaned before the non-positive resident was moved in. This resident—

who had been exposed to multiple COVID-positive residents at this point—was not tested for

COVID until February 13. He had not received the results of his test as of the time of this filing.

Resident Declaration G (February 16, 2021 Declaration of Antonio Johnson) (“Res. Decl. G”) ¶¶

13-16, 24.

       115.     The problem recurs again and again. Around February 6, CDF tested residents in a

different unit of CDF. Results came back on February 9, with two individuals testing positive.

Despite their positive results, CDF did not move those two positive residents immediately. Instead,

they were permitted to wander the common areas of the cramped unit and were not removed until

the following day, February 10. Other residents—who were exposed to the two COVID-positive

individuals—were not asked whether they were experiencing symptoms. Instead, the unit was

locked down on February 10. Resident Declaration K (February 18, 2021 Supplemental

Declaration of Sedric Catchings) (“Res. Decl. K”) ¶¶ 2-6.


                                                31
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 32 of 64



       116.    Another resident—who has a preexisting condition and had already tested positive

for COVID one time while housed at the facility, in or around August 2020—was also tested on

February 6. This resident left his cell with his cellmate to be tested. Two days later, he visited the

medical area of the facility, before receiving his test results, to seek treatment for an unrelated

wound to his finger. On February 9, the resident learned he had tested positive for a second time.

That day, officers locked the positive resident in his cell and tried to force his cellmate, who had

tested negative, to return to the same cell with him. Later that day, when a new officer shift started,

the positive resident was released from his cell for recreation time. Officers on this shift did not

know he had tested positive until other officers arrived later that night to move him to the “cadre,”

an area of CDF that has been prone to intermixing itself, as explained below. Moreover, the

positive resident was never instructed to stay away from non-positive residents, who were released

for recreation time while he was out of his cell. Resident Declaration H (February 13, 2021

Declaration of Collin Davis) (“Res. Decl. H”) ¶¶ 4, 19-29.

       117.    Staff reports corroborate resident reports. According to a corrections officer, “It

was mass movement [February 3]. People were just walking around regularly.” Ex. EE (Outbreak

of COVID-19 at Baltimore federal jail prompts lockdown even as feds prepare to resume grand

jury    proceedings,      Baltimore      Sun,      Feb.     3,    2020);      also     available     at

https://www.baltimoresun.com/news/crime/bs-md-ci-cr-federal-prison-coronavirus-20210203-

trvhsshvtzgdvhj52l7dc5yn2a-story.html.

       118.    CDF also failed to separate potentially positive staff from the rest of the facility.

That same corrections officer indicated that although CDF knew he was exposed to COVID,

management did not tell him about his exposure until forcing him to work a double shift. Id.




                                                  32
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 33 of 64



         119.   The more recent failures at CDF are also the most striking. On February 12, 2021,

CDF moved a female resident to the “cadre,” which housed only males at the time. The woman

was brand new to the facility, and at least one resident in the “cadre” had tested positive for

COVID. Res. Decl. H ¶ 28. Beyond her potential risk of exposure to COVID, her placement in a

male unit is inappropriate for health and safety in a jail. Meyer Decl. ¶ 27(l).

         120.   This failure—placing a new admit around COVID-positive individuals—is not an

isolated incident. CDF did the same exact thing in early 2021, placing a new admission, a woman,

into the “cadre.” A few days later, CDF moved multiple positive male residents into the unit. These

positive residents were clearly symptomatic, with one “coughing a lot.” Resident Declaration M

(February 18, 2021 Declaration of Juliet Cervellon) (“Res. Decl. M”) ¶¶ 6-7.

         121.   As this woman recounted: “I asked the guards why a male was in my unit. That

didn’t make sense to me. That made me feel anxious and very uncomfortable . . . . The guards

said there was nothing they could do. I told them I could hear that he was sick. They told me not

to worry. I could hear him talking to his family members and saying that the reason he was in the

‘cadre’ was because he was having symptoms of COVID and that he had to be in that unit for 14

days. His cell was right next to mine—there was just a wall in between us.” Res. Decl. M ¶¶ 4,

18-20.

         122.   But CDF did nothing in respond to the female resident’s pleas for human decency.

It doesn’t take a medical expert to know that CDF was putting her life at risk. But CDF turned

the other cheek and repeated its approach of placing a new admit among COVID-positive men

about one month later. Res. Decl. H ¶ 28. See also United States v. Hodges,

8:20−cr−00148−PX−1 (D. Md. Feb. 17, 2021) (hearing clarifying that Ms. Hodges was the

woman moved into the “cadre” in mid-February).


                                                 33
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 34 of 64



       123.    The impacts of this intermixing—as well as CDF’s denials that it was making these

types of errors—is described in further detail below.

       124.    It should as no surprise that CDF has failed to meaningfully separate cohorts from

one another. By its own admission, CDF struggles to track and record the movement of various

residents around the facility. CDF’s “‘Dash Board’ record[,] which contains daily statistical

information for the facility[,] . . . has been historically unreliable . . . .” See Ex. KK (E-mail from

Sean Wolcoff of the U.S. Marshals Service dated February 18, 2021, entitled “Today’s DPSCS

Meeting Notes”).

       125.    In sum, cohorting is not being done effectively and poses the risk of ongoing

exposure within the facility. Meyer Decl. ¶ 27(l).

           d. Failure to Contact Trace
       126.    CDF has also failed to meaningfully contact trace, often neglecting to ask residents

exposed to positive residents whether they experienced any symptoms—let alone quarantine them

from other residents. Meyer Decl. ¶ 29(d); see also, e.g., Res. Decl. D ¶ 5 (“CDF did not make me

quarantine or isolate after that man was removed from the unit. Nobody checked my temperature,

or asked me if I had any symptoms.”).

           e. Cleaning Deficiencies
       127.    According to Dr. Meyer, until vaccination of the majority is achieved, required

COVID prevention strategies must include containment procedures. Meyer Decl. ¶ 12

       128.    Containment procedures include intensive hand hygiene practices and

decontamination and cleaning of surfaces. Meyer Decl. ¶ 12. Indeed, current outbreak protocols

require frequent disinfection and decontamination of all surfaces of the facility, since the COVID

virus survives for extended periods of time on materials that are highly prevalent in prisons, such

as metals and other non-porous surfaces. Franco-Paredes Decl. ¶ 23.

                                                  34
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 35 of 64



       129.    According to the CDC, infection prevention for COVID therefore requires no-cost

access to soap and water for handwashing, along with frequent cleaning and disinfecting of high-

touch surfaces with products containing bleach or at least 60% isopropyl alcohol. Meyer Decl. ¶

32.

       130.    CDF has failed in employing effective containment policies.

       131.    The facility has failed to provide essential personal hygiene products to residents,

and has even restricted residents’ access to running water for handwashing. Resident Declaration

B (February 8, 2021 Declaration of Joseph Speed) (“Res. Decl. B”) ¶ 33; Res. Decl. D; Resident

Declaration F (February 17, 2021 Declaration of Allen Lamin) (“Res. Decl. F”) ¶ 13. One resident

recounts that even when she wanted to wash her hands, she had no ability to do so: “From January

12 to February 2, I did not have running water in my cell. I couldn’t wash my hands in the cell. I

told the guards. They didn’t do anything.” Res. Decl. M ¶ 35.

       132.    CDF has been so abysmal in its provision of cleaning supplies that staff report that

even they have to bring in their own cleaning supplies. Ex. EE.

       133.    The facility has likewise failed to consistently provide soap to residents free of

charge or on a regular basis. Res. Decl. B ¶ 43; Res. Decl. D ¶¶ 25-27; Res. Decl. F ¶ 26; Res.

Decl. K ¶ 7. CDF has not provided hand sanitizer in place of soap, either. Res. Decl. D ¶ 33; Res.

Decl. F ¶ 14; Res. Decl. H ¶ 14; Resident Declaration I (February 12, 2021 Declaration of Devin

Dorsey) (“Res. Decl. I”) ¶ 23; Res. Decl. J ¶ 21.

       134.    Similarly, the facility has not only failed to clean cells after positive residents are

relocated, CDF staff have outright denied residents—forced to move into those contaminated

cells—access to cleaning supplies so that the residents can try to disinfect the space on their own.

Res. Decl. C ¶ 11.


                                                 35
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 36 of 64



       135.    Indeed, some residents who request cleaning supplies are either ignored or told no

supplies are available. Resident Declaration A (February 18, 2021 Declaration of Charles Couser)

(“Res. Decl. A”), ¶¶ 23-23; Res. Decl. B ¶ 36; Res. Decl. C ¶ 11.

       136.    Likewise, surfaces in common areas are not cleaned between recreation shifts. Res.

Decl. A ¶ 21; Res. Decl. B ¶ 34; Res. Decl. H ¶ 12. As described above, each unit houses up to 24

residents. CDF’s approach to recreation during the pandemic—whereby half of a unit is permitted

out of the cells for recreation for one shift, and the other half is permitted out for recreation in a

second, separate shift, Res. Decl. D ¶ 28-29; Res. Decl. F ¶ 12; Res. Decl. H ¶ 12; Res. Decl. J ¶

19—accomplishes virtually nothing in the way of disease prevention.

       137.    It is difficult for residents to stay more than six feet apart during recreation time

because the common areas are so small. Res. Decl. F ¶ 12; Res. Decl. H ¶ 13; Res. Decl. J; 25.

CDF has also made no effort to clean the shared surfaces, like tables, microwaves, and telephones,

between uses by separate groups of residents, Res. Decl. B ¶ 34.

       138.    In the nightmarish environment of the “cadre”—where CDF mixes newly admitted

female residents with COVID-positive, symptomatic male residents—CDF does nothing to clean

down common areas after confirmed positive residents mill about and touch surfaces. Res. Decl.

M ¶¶ 18-19, 22, 24-26, 28 (“On January 8, a male detainee came into the ‘cadre’ unit. He was

coughing a lot. . . . The guards said there was nothing they could do. . . . Every time the guy used

the phone, he didn’t wipe down the phone. . . . After those four days, another guy came into the

‘cadre.’ This other guy was put on the other side of me. So I had a male detainee on both sides of

me. This new guy was sick too. I could hear him coughing too. Then they put another guy on G6,

two cells away. They then put another guy on G5, three cells away. These other two guys had

symptoms too. . . . CDF staff never cleaned or sanitized any of the common areas on the ‘cadre.’”).


                                                 36
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 37 of 64



           f. Failure to Provide Masks or Enforce Social Distancing
       139.    In community settings, the average infected person passes the virus on to 2-3 other

people; and transmission—which can happen via respiratory droplets—occurs over a distance of

3-6 feet. In congregate settings, such as prisons and jails, the average infected person can transmit

the virus to 7-8 others. Newer variants are rapidly emerging globally and throughout the US that

are even more contagious. Meyer Decl. ¶ 8.

       140.    When infectious diseases are transmitted from person to person by droplets, the

best initial strategy is to practice social distancing. Meyer Decl. ¶ 15.

       141.    Social distancing, which has been a hallmark of the U.S.’s COVID mitigation

efforts, requires heightened diligence in the carceral setting. Absent intentional intervention,

incarcerated people share close living quarters and bunk beds, dining halls, bathrooms, showers,

telephones, libraries, and other common areas, each presenting dangerous opportunities for

transmission. Spaces within correctional facilities are poorly ventilated, further promoting the

spread of the disease. Franco-Paredes Decl. ¶ 33.

       142.    Thus, according to public health experts, the COVID pandemic requires proactive

social distancing measures in correctional facilities to reduce the risk of transmission and death

due to COVID within facilities. Franco-Paredes Decl. ¶ 43.

       143.    CDF has not only failed to proactively adopt social distancing; the facility has

neither required nor enforced any degree of social distancing among residents.

       144.    Indeed, putting two people into most cells at CDF means that residents are

physically unable to maintain six feet of distance from one another while inside their cells.

According to one resident, he and his cell mate sleep approximately two feet apart from each other.

Res. Decl. D ¶ 13; see also Res. Decl. B ¶ 14 (“JI has a dorm layout. There are 40 or so total beds.

Each bed is about two feet from the next.”); Res. Decl. J ¶ 26 (“I also have a cellmate. I can’t stay

                                                  37
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 38 of 64



six feet away from him in the cell.”). The residents in the cells next door are between two and four

feet from this resident, such that “[w]hen the person in the next cell coughs, it’s like he’s coughing

right next to” the resident. Res. Decl. D ¶ 12. Moreover, there is no apparent ventilation circulating

clean air to the cells, such that all of these closely clustered residents are breathing “the same air.”

Id. In this setting, social distancing is impossible.

        145.    When residents are allowed out of their cells for recreation, overcrowding (perhaps

because the facility designed for single cells is now at twice its original capacity) again makes

social distancing difficult, but not impossible. Due to the small size of the recreation areas, and in

particular, the layout of the phone area, see Res. Decl. D ¶¶ 28-30, residents cannot remain six feet

apart from one another during recreation, see Res. Decl. H ¶¶ 12-13; Res. Decl. I ¶ 20; Res. Decl.

J ¶¶ 9, 26.

        146.    CDF officers do not even attempt to encourage or enforce distancing among

residents. See Res. Decl. A; Res. Decl. B; Res. Decl. D; Res. Decl. F; Res. Decl. J ¶¶ 25 (“CDF

doesn’t tell us to stay six feet apart from each other. Nobody comes over the speaker to tell us to

socially distance. They don’t tell us that on the speaker. COs don’t tell us to stay six feet apart

from each other.”); Res. Decl. I ¶¶ 18-19. Indeed, in early February, despite the outbreak across

the facility, CDF let out around 20 residents to watch the Super Bowl—a reckless decision given

the positive numbers at CDF at the time. Id. (“During rec time at CDF, COs don’t enforce masks.

Not everybody wore masks, either. On Super Bowl Sunday, they had all 20 or so guys out on the

unit. We all were watching the game. COs weren’t enforcing masks during this time either.”).

        147.    According to Dr. Meyer, a key infection prevention strategy of this droplet-borne

disease is the widespread use of masks. Masks should be regularly cleaned and sanitized to




                                                   38
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 39 of 64



optimize their effectiveness. Masks only work to protect people from infection when used and

when worn correctly. Meyer Decl. ¶ 30.

       148.    CDF’s mask policies have been abysmal.

       149.    Neither residents nor staff at CDF wear masks correctly and consistently. See Res.

Decl. A ¶ 22 (“On rec time, not everyone is wearing masks. COs aren’t telling people to wear

masks.”); Res. Decl. B ¶ 42 (“When I was at CDF in January, I saw COs not wearing their

masks.”); Res. Decl. D ¶ 41 (“The COs don’t always wear their masks. I’ve seen COs come onto

the unit without masks.”); Res. Decl. F ¶ 12 (“During rec, a lot of guys are not wearing masks.

When we’re on rec, COs don’t tell people to wear masks” and “I’ve seen COs not wearing

masks.”).

       150.    In fact, when the absence of a mask on a staff member is noted by a resident, CDF

officers have told residents that they do not need to wear a mask because they are “not sick.” Res.

Decl. D ¶ 41 (“I’ve asked COs where their mask is, and they tell me that they aren’t sick so they

don’t have to wear a mask.”). Corrections officers also wear their masks incorrectly, leaving their

noses exposed and touch residents without wearing gloves. See id. ¶ 41 (“When COs do wear their

masks, they sometimes don’t cover their nose and mouth—they sometimes just cover their

mouth[.]”); Res. Decl. B; Res. Decl. C; Res. Decl. D (“During rec time, some guys don’t wear

masks. CDF staff doesn’t tell guys during that time that they should be wearing masks. If there is

a policy, they don’t tell us about it and they don’t care to enforce it.”); Res. Decl. E ¶ 19 (“When

we come out for our hour a day for rec, they don’t make us wear masks.”); Res. Decl. G ¶ 25

(“When they let us out for that hour a day, nobody’s telling us to wear masks.”); Res. Decl. I ¶¶

18-19 (“During rec time at CDF, COs don’t enforce masks. Not everybody wore masks, either. On




                                                39
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 40 of 64



Super Bowl Sunday, they had all 20 or so guys out on the unit. We all were watching the game.

COs weren’t enforcing masks during this time either.”).

       151.    When outside their cells, it is “optional” for residents to wear masks. Masks are

only “mandatory” when residents leave their specific unit and move throughout the facility. Res.

Decl. H ¶ 13 (“Not everyone wears masks during rec. It’s not mandatory then. It’s only mandatory

when you move outside the unit.”). Residents worried for their personal health and safety must try

to police the mask-wearing of their fellow residents. Res. Decl. J ¶ 27 (“When people are out in

common areas, I see them not wearing masks or not wearing them the right way . . . . On Friday,

February 5, when I was on the phone, I saw two people on the tier with their masks pulled up, not

covering their nose or mouth. COs didn’t say anything to them. I called out to them to wear their

masks right. I see people on the tier without their masks.”)

       152.    Likewise, residents are not given access to adequate personal protective equipment

(“PPE”), even when they specifically request it. Res. Decl. A ¶¶ 28-30 (“I’ve had the same mask

that I had at JI. They’re not issuing new masks. I’ve asked for a new mask. I’ve asked for gloves.

They said no, they don’t have any.”); Res. Decl. B ¶ 27 (“When I was at CDF, I didn’t get a mask

until the end of 2020 from CDF. I got an extra mask when I got my teeth cleaned at the end of

November 2020.”).

       153.    Some residents have not been given a mask by CDF at all. Res. Decl. J ¶ 22 (“When

I got to CDF, I had a mask from another jail. It was made of cloth. CDF didn’t give me a mask.”).

       154.    CDF gives residents zero instructions on how to sanitize their masks. See Res. Decl.

A, B, D, J.

       155.    In any event, residents are also not able to clean the masks they do have. To clean

their masks, residents would have send them out with laundry, which takes at least a day (leaving


                                                40
           Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 41 of 64



the mask owner without protection while its gone) and requires that the mask owner be willing to

risk having no mask at all, as laundry is routinely lost. Res. Decl. B ¶¶ 28-29. The mask CDF gave

me was a cloth mask. . . . I didn’t want to put my mask in the laundry. All of our laundry gets

washed all together. Plus, I’ve lost stuff in the laundry before. They only pick up laundry once a

week. Sometimes they skip a week. They’ve been skipping it a lot lately because someone who

did the laundry had COVID. When they do pick up laundry, it would take a day or two to get

laundry back.”); see also Meyer Decl. ¶ 30(b).

             g. Inhumane Treatment of COVID-Positive Residents
          156.   As appalling as CDF’s inexplicable disregard for the risk of COVID exposure and

spread is, the facility’s treatment of residents who test positive is even more unconscionable. In

fact, CDF residents who test positive for COVID are held in conditions that would befit not even

cattle.

          157.   According to Dr. Meyer, a majority (80%) of people with symptomatic COVID

infection will develop mild symptoms, such as fever, nausea/vomiting/diarrhea, body aches,

fatigue, cough, and headaches, and will be able to recover with supportive care (which involves

rest, hydration, and acetaminophen as needed for fevers). Although these symptoms are not always

life-threatening, they may still require medical care. Meyer Decl. ¶ 35.

          158.   According to Dr. Meyer, during the course of COVID infection, approximately

20% of people will require hospitalization, 5% will require intensive care, and 1-2% will die.

Severe disease and complications are more likely in individuals with predisposing risk factors,

including age, chronic lung disease, chronic liver disease, chronic kidney disease, pregnancy, and

suppressed immune systems. Meyer Decl. ¶ 35.

          159.   According to Dr. Meyer, residents of detention facilities in general and those

specifically at CDF are more likely than people in the general population to experience these

                                                 41
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 42 of 64



conditions and are therefore more likely to experience severe disease and death from COVID.

Progression of respiratory symptoms in COVID can be extremely rapid, within 24 hours, requiring

hospitalization, so people in medical isolation need to be diligently monitored for clinical

worsening. Meyer Decl. ¶ 35.

        160.     As described above, people with mild symptoms may not require hospitalization

but should continue to be closely monitored. People with moderate symptoms may require

hospitalization for supportive care, including intravenous fluids and supplemental oxygen. People

with severe symptoms may require ventilation and intravenous antibiotics. Meyer Decl. ¶ 10.

        161.     CDF has made a series of wildly inappropriate and dangerous decisions in

addressing how to handle residents who test positive for COVID.

        162.     Some COVID-positive CDF residents are removed from CDF and sent to the Jail

Industries Building (“JI”), an affiliated facility down the street from CDF. See Jail Industries

Building/Baltimore Pre-Release Unit, https://www.dpscs.state.md.us/locations/bpru.shtml. As

described above, originally built in 1922 as an office building and retrofitted as a jail in the 1980s,

JI was closed in 2017 due to what public safety officials called a “security nightmare.” I-Team

looks   inside     closing   jail   facility   in   Baltimore,    Sept.    1,   2017,   available    at

https://www.wbaltv.com/article/i-team-looks-inside-closing-jail-facility-in-baltimore/12139786

(containing a video tour of the then-closed facility).

        163.     This facility, which is best described as a broken-down, pest-plagued warehouse,

would be an inhumane detention space for healthy inmates. For individuals who have already

tested positive for a potentially deadly virus, it is nothing short of horrifying.

        164.     For instance, one COVID-positive resident who was recently housed at JI recently

saw a thermostat in the building showing that the temperature was 55 degrees. Res. Decl. B ¶ 11


                                                    42
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 43 of 64



(“It’s really cold in JI. I can see the thermostat. It says 55. But it’s even colder than that. I have a

blanket on me right now.”). This is unsurprising, given the number of broken or drafty windows

at the facility and the fact that January and February are two of the coldest months in the year. Res.

Decl. B ¶ 12 (“It looks like a warehouse in here. Some of the windows are busted out. I can feel

cold air coming in.”).

       165.    Indeed, the dormitory-style housing, see Res. Decl. B ¶ 14 (“JI has a dorm layout.

There are 40 or so total beds. Each bed is about two feet from the next.”), has the COVID-positive

residents at JI sleeping underneath these broken or drafty windows, despite the dangerously low

outdoor temperatures, see id. ¶ 15 (“Our beds at JI are against the wall with the broken windows”).

       166.    Residents also are not given appropriate clothing for the temperature. Res. Decl. A

¶ 20 (“We had to use blankets to stay warm. It was really cold there.”). According to two JI

residents, upon their arrival at JI, they were forced to turn in their clothing in exchange for paper-

material hospital shorts, a t-shirt, and shower shoes. Id. ¶ 19 (“When we got to JI, they took the

clothes we came with from CDF. They put us in shower shoes. They tried to give us used

underwear. We had to tell them we wouldn’t put it on until they gave us new underwear and socks.

They gave us paper shorts, like what paper masks are made of. They gave us a short sleeve shirt.”);

Res. Decl. B ¶ 13 (“When they moved me, they took all my clothes. They gave all of us at JI

hospital shorts. We got a T-shirt and a pair of boxers.”)

       167.    Worse, these residents cannot even look forward to a hot meal for warmth.

According to a CDF resident who was temporarily housed at JI, officers “pick up meal trays from

CDF and bring them [down the street] to JI. The dinners are cold. There’s no microwave at JI,

either.” Res. Decl. B ¶ 19.




                                                  43
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 44 of 64



       168.    Cleanliness, too, is unattainable for COVID-positive JI residents. Not only is the

facility itself dirty and not subject to regular cleaning, but the shower facilities are infested with

flies. Res. Decl. A ¶ 16 (“When I was at JI, I never saw anyone clean anything.”).

       169.    Moreover, the water in the showers is not even hot. If these residents—who are

enduring a deadly virus in near-freezing temperatures without adequate clothing—want to stay

clean, they must also subject themselves to cold, or at best lukewarm, showers. Res. Decl. B ¶ 22

(“The showers here are really cold. The hot water doesn’t work. It doesn’t get hotter than a pool.”)

       170.    COVID-positive JI residents barely get to communicate with the world outside.

Res. Decl. B ¶ 26 (“They cut off my phone calls from JI at 15 minutes.”).

       171.    When they are allowed to use the phones at the facility, they must do so within six

to eight inches of the other COVID-positive JI residents. Res. Decl. B ¶ 18 (“There’s no social

distancing at JI at all. When we use the phone, the phones are 6 to 8 inches apart from each other.”).

       172.    COVID-positive JI residents have no access to a commissary and are stripped of all

possessions when they leave CDF. Res. Decl. B ¶ 21 (“There’s no commissary here at JI. I wasn’t

allowed to bring anything.”).

       173.    COVID-positive JI residents receive little medical care, despite the fact that they

are only in JI because they have contracted a deadly virus. The entirety of the medical care

provided at JI is the following: residents’ vital signs and temperatures are checked once every five

hours. Res. Decl. A ¶ 13; Res. Decl. B ¶ 20.

       174.    Residents are not asked to report their symptoms. Res. Decl. B. ¶¶ 20-25. Nobody

listens to the residents’ lungs to be sure they are breathing normally. Res. Decl. A ¶ 14 (“Nobody

ever put a stethoscope to my chest. Nobody tried to listen to my lungs.”).




                                                 44
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 45 of 64



         175.   According to Dr. Meyer, the primary manifestation of severe COVID disease is

pneumonia, which produces distinct lung sounds that could herald severe disease and reflect

people’s subjective reports of shortness of breath. Simply marking down a patient’s vital signs—

even with oxygen readings—is not sufficient medical care for COVID disease. Meyer Decl. ¶

35(b).

         176.   COVID-positive JI residents are not even always given aspirin to help them manage

the physical symptoms of COVID. Res. Decl. A ¶ 12 (“My first day at JI, I had really bad

symptoms. I had diarrhea. I was using the toilet all the time. I had really bad headaches. I had a

sore throat. I couldn’t smell or taste. I asked for some aspirin. They said they didn’t have any.”).

         177.   Even residents with preexisting conditions that make COVID notably more

dangerous have been denied access to previously approved medical care.

         178.   According to one of two COVID-positive residents who was recently housed at JI

with a preexisting condition, he had to go multiple days without his inhaler to treat his condition,

one that is exacerbated by COVID—because he was forced to leave it at CDF. Res. Decl. B ¶ 10

(“I went from Tuesday, February 2, to Saturday, February 6, without my inhalers at JI.”).

         179.   The treatment of COVID-positive residents is inhumane. There is no explanation

for why CDF is shipping out its residents to a cold warehouse and then stripping them of the

medical care and monitoring they so desperately need.

            h. Other Serious Deficits with Medical Care, including the Failure to Offer
               Vaccinations to All Eligible Residents
         180.   CDF does not sufficiently monitor for COVID symptoms in residents. Res. Decl.

A ¶25 (“[N]obody is coming around asking me whether I have any symptoms”); Res. Decl. D ¶ 5

(“CDF did not make me quarantine or isolate after that man was removed from the unit. Nobody

checked my temperature, or asked me if I had any symptoms.”); Res. Decl. F ¶ 11 (“When I was


                                                 45
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 46 of 64



at JI, they didn’t ask whether we had any symptoms. [But g]uys had symptoms [such as] coughing,

[or they] couldn’t really breathe.”).

       181.    One resident was denied his prescribed medication and instead given medication

for diabetes and hypertensions—conditions from which he does not suffer. Had he taken those two

medications, he may have suffered serious illness or death. Resident Declaration H (February 13,

2021 Declaration of Collin Davis) (“Res. Decl. H”) ¶¶ 23, 25 (“[On February 9,] a nurse came by

and told me to take my diabetes and hypertension medication. . . . I told the nurse I wouldn’t take

that medication. . . . On February 10, the same thing happened--a nurse came by and gave me

medication that she said was for hypertension and diabetes. I called out for the captain and

explained the situation and showed him my paperwork [showing the medication that resident did

take, which he was not being given].”)

       182.    CDF does not respond to some sick calls at all. CDF is declining to take some

residents to sick calls. Some residents don’t even have the chance to file sick call requests. Res.

Decl. B ¶ 44 (“CDF doesn’t respond to sick calls. I put in a sick call . . . in the middle of January.

I never got a response.”); Res. Decl. E ¶ 20 (“CDF isn’t letting people go down for sick calls.”);

Resident Declaration G (February 16, 2021 Declaration of Antonio Johnson) (“Res. Decl. G”) ¶¶

11, 21 (“I put in a lot of sick calls that nobody responded to . . . . There’s not a sick call box on my

[current] unit now. They don’t come around with a sick call box, either.”).

       183.    On or about October 16, 2020, the Maryland Department of Health (“MDH”)

submitted to the CDC and released to the public its draft COVID-19 Vaccination Plan (the “Plan”).

The Plan’s purpose is to “provide a plan for the distribution, administration, recording, and

communication of COVID-19 vaccines administered in the state of Maryland.” Maryland

Department      of    Health,     COVID-19        Vaccination      Plan,    at    7,    available     at


                                                  46
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 47 of 64



https://phpa.health.maryland.gov/Documents/10.19.2020_Maryland_COVID-

19_Vaccination_Plan_CDCwm.pdf.

        184.   Under the Plan’s three-phased approach to vaccine administration, Maryland’s

“initial COVID-19 vaccination efforts will target those at highest risk of developing complications

from COVID-19[.]” Id. at 13.

        185.   The Plan’s Phase 1 vaccination category identifies target populations in the

following six subcategories: (1) high risk healthcare workers; (2) first responders; (3) older adults

in congregate or overcrowded settings; (4) members of the judiciary; (5) “people in prisons, jails,

detention centers and staff”; and (6) “people with comorbid and underlying conditions that put

them at significantly higher risk.” Id. at 45-46, App. 3 (emphasis added).

        186.   The Phase 1 subcategory of “people in prisons, jails, detention centers and staff”

expressly includes “incarcerated/detained individuals” and “correctional officers, jailers, support

staff.” Id.

        187.   The Phase 1 subcategory of “people with comorbid and underlying conditions that

put them at significantly higher risk” expressly includes individuals who have chronic kidney

disease, COPD, organ transplant(s), obesity, serious heart conditions, diabetes type 2, or

comorbidity with any of these conditions. Id. at 46, App. 3.

        188.   An informational bulletin published by Governor Hogan and MDH on January 14,

2021, specifies that “high-risk incarcerated individuals” are to be offered access to the COVID-19

vaccine in Phase 1B of the Plan, noting that the State “plans” to enter Phase 1B on January 18,

2021. Office of Governor Larry Hogan in partnership with the Maryland Department of Health,

Maryland’s      Phased       COVID-19        Vaccine      Distribution       (Jan.    14,     2021),

https://governor.maryland.gov/wp-content/uploads/2021/01/Phases-One-Pager-1.pdf. According


                                                 47
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 48 of 64



to MDH’s public-facing “COVIDLink” website, the State did, in fact, enter Phase 1B on January

18, 2021. Maryland Department of Health “GoVAX,” Maryland’s Phased COVID-19 Vaccine

Distribution, https://covidlink.maryland.gov/content/wp-content/uploads/2021/01/MDH017182-

01_VaccinePrioritizationGuidance_Flyer_HR.pdf

        189.   Although Maryland is reportedly moving on to vaccinate persons in the general

population eligible under Phase 1C of the Plan, there is no indication that all “high-risk

incarcerated individuals” at CDF are being offered vaccinations. Maryland Department of Health,

Maryland moves into Phase 1C of its COVID-19 vaccine distribution plan, opens eligibility to all

residents 65 and up (Jan. 25, 2021), https://health.maryland.gov/newsroom/Pages/Maryland-

moves-into-Phase-1C-of-its-COVID-19-vaccine-distribution-plan,-opens-eligibility-to-all-

residents-65-and-up.aspx. The Plan does not specifically define the term “high risk individuals”

but includes within that category: “Persons at highest risk of developing complications

from    COVID-19      (ACIP       high    risk   conditions),   including    persons   65   and   older,

staff and residents of nursing homes (SNFs), long-term care facilities (LTCFs), assisted care

facilities,    and      clients          of      senior    daycare      facilities     or     similar.”

https://phpa.health.maryland.gov/Documents/10.19.2020_Maryland_COVID-

19_Vaccination_Plan_CDCwm.pdf, at 13 (emphasis added). It is clear the Plan intends to include

at least a portion of the detainees at CDF within Phase 1, because the Plan goes on to estimate the

population to be vaccinated in Maryland under the Plan in Phase 1 as including approximately

54,460 “people in prisons, jails, detention centers and staff.” Id. at 13.

        190.   Despite the acknowledgement that incarcerated and detained individuals, including

those held in detention centers like CDF, are at high risk of contracting COVID-19, Defendants




                                                     48
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 49 of 64



have violated Plaintiffs’ rights by depriving them vaccines based on their incarceration or pretrial

detention status.

           i. Overuse of Solitary Confinement
       191.    As described above, disciplinary segregation or solitary confinement is not an

appropriate disease containment strategy. Meyer Decl. ¶ 18.

       192.    Beyond the known detrimental mental health effects of solitary confinement,

isolation of people who are ill in solitary confinement results in decreased medical attention and

increased risk of death. Meyer Decl. ¶ 18.

       193.    In addition, if solitary confinement is a carceral facility’s response to COVID,

people who are ill will be deterred from reporting their symptoms, resulting in their increased risk

of severe disease and death and ongoing spread to others. Id.

       194.    Despite these clear incentives not to use punitive-style confinement as an effective

means to control COVID, CDF is doing precisely that.

       195.    During apparently COVID-related lockdowns, residents (negative and positive

alike) were held in their cells for 24 hours a day and not even allowed out to shower for multiple

days—a confounding restriction, given the necessity of sanitation and hygiene to stop the spread

of this virus. Res. Decl. F ¶18 (“I was here at CDF when it locked down. It was at least a couple

days. We couldn’t get out to shower. It was 24 hours a day at some points.”); Res. Decl. G.

       196.    One resident recounts that “they didn’t open our cell doors for 25 hours. During

that time, I had no water to wash my hands or to drink.” Res. Decl. M ¶¶ 38-39. The same resident

recounts that “We got locked down a second time, and couldn’t leave our cells. The guard brought

me some ice [because my sink in my cell did not function]. He said he wouldn’t bring me water.

He told me to wait for the ice to melt.” Id.



                                                49
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 50 of 64



       197.    Other residents have been held—without explanations or test results—in units

where they are locked inside their cells for 23 hours a day. Res. Decl. E ¶ 13 (“On this unit, we

have to stay in our cell 23 hours a day.”); Res. Decl. A ¶ 29 (“They don’t tell us why they lock

down the units. That happened a few times this year. On a few of the times they locked down, I

couldn’t get out of my cell for any reasons, even to shower.”); Res. Decl. L ¶ 19; (“They locked

down CDF in late January. They didn’t tell us why. They didn’t tell us they locked down because

of COVID.”).

       198.    When residents in these lockdown-type situations experience COVID symptoms,

they are kept in their cells, with the only access to medical care being occasional visits to check

the residents’ vital signs. Res. Decl. E ¶¶ 14-15 (“I started to have breathing problems and major

cramps in my stomach. I couldn’t taste or smell anything. It felt like a bunch of needles were in

my nose. I started having these symptoms two days after they moved me. Nobody asked me

whether I had symptoms. They just take my vitals and leave.”)

       199.    For those not being held inside their cells for 23 or 24 hours every day, they are

nonetheless confined to the cells for 20 hours every day. Res. Decl. J ¶ 19 (“As of February 8,

they’re letting us out of our cells for four hours a day--two hours in the morning and two hours in

the afternoon.”)

       200.    One resident was told a member of the U.S. Marshal Service that the “bad

conditions” at CDF (including, apparently lockdown measures) were because of their attorneys

trying to get them out of jail. Res. Decl. D ¶ 51; Meyer Decl. ¶ 33. As recounted by Dr. Meyer,

one resident reports perceiving this as punishment. Meyer Decl. ¶ 33.

       201.    One resident recounts that CDF staff told residents that the unit was locking down

because “there weren’t enough guards to take care of us”—another example of a failure to


                                                50
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 51 of 64



appropriately plan on CDF’s part. Res. Decl. M ¶ 37. See also id. ¶ 38 (“[T]hey didn’t open our

cell doors for 25 hours. During that time, I had no water to wash my hands or to drink.”).

        202.     Nor does CDF provide any process to residents to challenge their placement in

lockdown.

            j. CDF’s Mismanagement has Caused a Massive Outbreak
        203.    CDF’s catastrophic failure to employ even the most basic tenets of virus

containment and mitigation strategies has predictably led to a massive COVID outbreak. As

recounted by Dr. Meyer, based on her review of documents tracking the outbreak (which are

attached as exhibits to this complaint):

        a. By January 13, “several” residents had tested positive, according to a
           memorandum from the Warden.[4] The memorandum does not indicate that the
           source of these positive cases was ever identified. These residents were all in
           the “working men housing[.]” . . . They potentially unknowingly transmitted
           the virus to others while working throughout the facility.

        b. As of January 21, 45 residents tested positive, according to the same
           memorandum. The decision was then made to put all remaining individuals in
           C and F pods on quarantine. The fact that individuals from multiple different
           housing units were testing positive suggests that transmission was already
           widespread throughout the facility by the time it was identified.

        c. Between January 1 and January 25, 73 residents and 20 staff tested positive,
           according to a public court filing in United States v. Mohr.[5] At this point,
           individuals who tested positive were then isolated in place from the general
           population in C and F pods. (It appears that C and F pods quickly switched from
           quarantine to isolation units.)

        d. Prior to January 25, “COVID-19 positive inmates were being isolated at a
           separate facility, the Health Monitoring Facility (HMF),” according to a public
           court filing, which was based on conversations with “senior administrative and
           medical officials of the Maryland Department of Public Safety and Correctional
           Services (“DPSCS”) and the Maryland Attorney General’s Office, including
           the Assistant Secretary of DPSCS, the Chief Medical Officer, and the warden

4
  Ex. FF hereto (Memorandum from Defendant Calvin Wilson, Warden, CDF, dated January 21, 2021) (originally
filed in United States v. Bivens, Case No. 1:19-cr-00233-RDB (D. Md. Jan. 22, 2021), ECF No. 48-1).
5
  Ex. GG (Government’s Response to Judicial Order, United States v. Mohr, Case No. 1:21-mj-00146-TMD (D. Md.
Jan. 26, 2021))
                                                    51
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 52 of 64



            of the Chesapeake Detention Facility.”[6] By January 25, apparently, it was no
            longer practical to house positive residents at the “Health Monitoring Facility,”
            despite the stated “preference to isolate COVID-19 detainees at HMF.” CDF
            apparently had not identified any cases outside of C and F as of January 25,
            according to the public court filing in United States v. Mohr.[7]

        e. As of January 25, CDF had still not identified “how the first . . . inmates were
           exposed,” according to the same filing. This indicates deficits in the contact
           tracing process.

        f. The outbreak in C and F pods prompted testing of the entire resident population
           and all medical staff on January 30. It is unclear whether custody staff were
           included in this surveillance effort. As of January 31, 81 residents had tested
           positive, according to a court filing in United States v. Moore.[8]

        g. As of February 5, the number of positive residents had increased to 156, along
           with 77 staff, according to public DPSCS data.

        h. Per an update on February 10 in United States v. Cobb, the number of positive
           residents had increased to 160, with 25 individuals remaining in quarantine and
           134 test results still pending. Even if the current outbreak is found to be
           contained, future outbreaks are inevitable in the absence of fully implemented
           disease prevention and management strategies.[9]

        i. At least two declarants report being re-infected with COVID-19 during this
           outbreak. One reported being diagnosed with COVID-19 in August 2020 and
           again in February 2021. Another reported being diagnosed with COVID-19 in
           May 2020 and again in January 2021. These re-infections speak to the high
           degree of exposure and risk to residents inside CDF during this period. . . .

        j. This timeline of explosive growth of the virus, as well as CDF quickly
           abandoning plans to isolate or quarantine in particular areas, demonstrates a
           failure to plan.

        k. The failure to plan is played out in residents’ accounts of dangerous intermixing
           across different cohorts. Multiple residents report being put into close contact
           with positive residents, apparently as the facility was moving to create
           quarantine or isolation units. One resident also reports being left in a cell with
           his positive cellmate for multiple days before they moved the first resident out.

6
  Id.
7
  Id.
8
  Ex. HH (Government’s Response to Judicial Order, United States v. Moore, Case No. 1:20-cr-00430-RDB (D. Md.
Feb. 1, 2021)).
9
  Ex. II (Response in Opposition to Defendant’s Motion to Reopen Detention Hearing and Order Pretrial Release,
United States v. Cobb, Case No. 1:20-cr-00376-RDB (D. Md. Feb. 10, 2021)).
                                                     52
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 53 of 64



           There is also a report that after a positive resident was moved out of a cell, CDF
           permitted him to return to retrieve his belongings. This type of intermixing
           poses high risk of disease transmission and undermines the whole purpose of
           cohorting. It takes planning to ensure that different groups are appropriately
           separated—which appears to be absent here.

Meyer Decl. ¶ 27.

       204.    The grave missteps of CDF were detailed at length at a detention hearing in United

States v. Hodges, 8:20−cr−00148−PX−1 (D. Md. Feb. 17, 2021). Ms. Hodges—who is almost 70

years old, takes three medications a day for hypertension, and suffers from anxiety—was detained

after an initial hearing on February 2, 2021. At that initial hearing, the United States Attorney's

Office for the District of Maryland (USAO-MD) informed the District Court that Ms. Hodges

would not be sent to CDF (presumably based on assurances from CDF itself, in light of the ongoing

outbreak in the facility). Despite these assurances, Ms. Hodges was nonetheless placed at CDF

pending her hearing on February 17. She was placed into a male unit at CDF, with a least four

other residents who had tested positive for COVID—a wildly dangerous placement that intermixed

different cohorts.

       205.    Like many other residents, CDF also forced Ms. Hodges to go without medication

for multiple days. Ms. Hodges’ experience—also reflected in the declaration of another resident,

see Res. Decl. H—shows the degree to which CDF has refused to change its practices in light of

COVID.

       206.    That CDF affirmatively told USAO-MD that Ms. Hodges would not be placed at

the facility, and then soon after did so anyway, speaks to the facility’s blatant disregard for the

health and safety of residents—both new admits and existing residents.

       207.    As described above, things have gotten worse since the outbreak, with units mixing

men and women and positive residents and new intakes.


                                                53
           Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 54 of 64



       208.     All of the Exhibits cited in and attached to this Complaint are incorporated by

reference.

                                  CLASS ACTION ALLEGATIONS

       209.     Pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, the

individual named Plaintiffs seek to certify two classes, with one subclass as follows:

   ● The Pretrial Class is defined as “all people detained in the Chesapeake Detention Facility

       who are not detained pursuant to a judgment of conviction.”

             o The Medically Vulnerable Subclass is defined as “all Pretrial Class members

                whose medical condition renders them especially vulnerable to the coronavirus as

                determined by guidelines promulgated by the Centers for Disease Control and

                Prevention.” See U.S. Centers for Disease Control and Prevention, People Who

                Are At Higher Risk (last reviewed Feb. 18, 2021),

                https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

                higher-risk.html.

   ● The Post-Conviction Class is defined as “all people detained in the Chesapeake Detention

       Facility who are detained pursuant to a judgment of conviction.”

       210.     The class allegations and law are set forth in more detail in the accompanying

motion for class certification.

       211.     A class action is the only practicable means by which the individually named

Plaintiffs and the class members can challenge Defendants’ unconstitutional actions. Many

members of the class are without the means to retain an attorney to represent them in a civil rights

lawsuit.




                                                54
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 55 of 64



       212.   The classes and subclass are so numerous that joinder of all members is impractical.

There are about 400 people in the classes. Demographic data regarding the health of correctional

populations, which is set forth above, indicates that the Medically Vulnerable Subclass likely

consists of at least 50 of people (and likely many more). A sizeable percentage of the jail

population is likely medically vulnerable to COVID. According to one study, “asthma prevalence

is 30%–60% higher among individuals with a history of incarceration as compared with the general

population.” Elizabeth M. Vigilanto et al., Mass Incarceration and Pulmonary Health: Guidance

for Clinicians, 15 Ann. Am. Thoracic Soc. 409, 409 (2019). Another study estimates that up to

15% of people who are in custody have asthma, 10% of people in custody live with a heart

condition that requires medical care, 10% live with diabetes, and 30% have hypertension. See

Laura M. Marushack et al., Medical Problems of State and Federal Prisoners and Jail Inmates,

2011-12, U.S. Dept. of Justice (2014).

       213.   There are questions of law and fact common to all class members and the subclass,

including, among many others:

              a. Do CDF’s conditions create a substantial risk that the people in its custody will

                  be infected with COVID?

              b. Do CDF’s conditions create a substantial risk that the people in its custody who

                  are infected with COVID will face serious illness, long-term physical damage,

                  or death?

              c. Did Defendants know, or should Defendants have known, of these risks?

              d. Are Defendants acting with deliberate indifference to these risks?

              e. For the subclass: Is the risk of harm posed by CDF’s conditions so severe and

                  so immediate that the only adequate remedy is release?


                                               55
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 56 of 64



       214.      The claims of the class representatives are typical of the claims of the classes and

of the subclass. That typicality stems from their claim that Defendants have placed them at

significant risk of serious harm by failing to take appropriate steps to address the risk of COVID

in CDF. Every person at CDF faces a heightened risk of risk of contracting COVID and facing

serious illness, physical injury, or death if Defendants do not adequately protect them.

       215.      The claims of the Medically Vulnerable Subclass representatives are typical of the

subclass members as well, as each member is subject to increased risk of substantial harm or death

due to their existing medical conditions.

       216.      The individually-named Plaintiffs will fairly and adequately represent the interests

of the classes and subclass. The named Plaintiffs have no conflicts with the unnamed members of

the proposed classes. In addition, their lawyers are experienced in federal court civil rights class

actions, particularly those involving prisons and jails.

       217.      Defendants have failed to act in a manner that applies generally to the classes and

subclass as a whole, rendering class-wide injunctive and declaratory relief appropriate.

                                            COUNT I
                        42 U.S.C. § 1983 (on behalf of all Class members)
                  Fifth / Fourteenth and Eighth Amendments: Jail Conditions
                             (against Defendants Wilson and Green)

       218.      Plaintiffs repeat and re-allege each of the preceding paragraphs as if fully set forth

in this Count.

       219.      Plaintiffs and the classes they represent have been deprived and continue to be

deprived by the Defendants of their rights under the Fifth / Fourteenth Amendments and Eighth

Amendment to reasonably safe living conditions. Defendants Wilson and Green are aware of the

substantial risk of harm that COVID poses to all individuals, and are further aware of the particular

risks of severe illness and possible death that Plaintiffs face as a result of the conditions in CDF.

                                                  56
           Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 57 of 64



Despite this knowledge, Defendants have failed to take reasonable measures to mitigate these

dangers.

        220.      Defendants acted with deliberate indifference to the health concerns of the

Plaintiffs.

        221.      As a result of Defendants’ actions and inactions, class members face a substantial

risk of contracting COVID and sustaining a serious illness that could lead to death.

        222.      Defendants’ failure to take appropriate steps to curb the substantial threat posed by

COVID to each person in his custody, as described more fully above, violates Plaintiffs’ rights to

unreasonable risk of death and bodily harm.

        223.      Consequently, Defendants are in continuous violation of these Plaintiffs’ rights and

the rights of the members of the class under the Fifth / Fourteenth and Eighth Amendments to the

United States Constitution.

        224.      Plaintiffs seek injunctive and declaratory relief against Defendants Wilson and

Green to prevent the continued violation of the rights of Plaintiffs and the classes they represent.

                                             COUNT II
                 Petition for Writs of Habeas Corpus Pursuant to 28 U.S.C. § 2241
                            (on behalf of Medically Vulnerable Subclass)
                                    (against Respondent Wilson)

        225.      Plaintiffs repeat and re-allege each of the preceding paragraphs as if fully set forth

in this Count.

        226.      Petitioners are not in custody pursuant to a judgment of conviction of a court. They

are all pretrial detainees, presumed innocent.

        227.      Respondent Wilson is holding members of the Medically Vulnerable Subclass in

custody in violation of the Due Process Clause of the Fifth / Fourteenth Amendments to the

Constitution of the United States.

                                                   57
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 58 of 64



        228.     Respondent Wilson acted with deliberate indifference to the health concerns of the

Plaintiffs/Petitioners.

        229.     Due Process forbids exposing Petitioners to a severe risk of death, pain, or

permanent severe injury, and there are presently no options available to mitigate that risk quickly

enough to protect this subclass other than immediate release from custody.

                                           COUNT III
                        42 U.S.C. § 1983 (on behalf of all Class members)
               Fifth / Fourteenth and Eighth Amendments: Solitary Confinement
                             (against Defendants Wilson and Green)

        230.     Plaintiffs repeat and re-allege each of the preceding paragraphs as if fully set forth

in this Count.

        231.     Plaintiffs and the classes they represent have been deprived and continue to be

deprived by the Defendants of their rights under the Fifth / Fourteenth and Eighth Amendments to

reasonably safe living conditions.

        232.     Defendants Wilson and Green are aware of the substantial risk of psychological

and physiological harm that the Jail’s indefinite lockdown policy imposes on prisoners but

repeatedly implemented. Moreover, Defendants have done so despite the availability of other,

more effective means of enacting social distancing.

        233.     Defendants acted with deliberate indifference to the health concerns of the

Plaintiffs.

        234.     As a result of Defendants’ actions and inactions, class members face a substantial

risk of psychological and physiological harm.

        235.     Consequently, Defendants are in continuous violation of these Plaintiffs’ rights and

the rights of the members of the classes under the Fifth / Fourteenth and Eighth Amendments to

the United States Constitution.

                                                  58
          Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 59 of 64



        236.     Plaintiffs seek injunctive and declaratory relief against Defendants Wilson and

Green to prevent the continued violation of the rights of Plaintiffs and the classes they represent.

                                        COUNT IV
                       42 U.S.C. § 1983 (on behalf of all Class members)
     Fifth / Fourteenth and Eighth Amendments: Due Process & Solitary Confinement
                          (against Defendants Wilson and Green)

        237.     Plaintiffs repeat and re-allege each of the preceding paragraphs as if fully set forth

in this Count.

        238.     Plaintiffs and the classes they represent have been deprived and continue to be

deprived by the Defendants of their state-created liberty interests under the Fifth / Fourteenth and

Eighth Amendments without due process.

        239.     Residents have not given opportunities to challenge their placement in solitary

confinement conditions.

        240.     These conditions constitute an atypical and significant hardship relative to the

ordinary incidents of life at a detention facility.

        241.     CDF lacks any process for determining whether a particular resident must be placed

in these conditions or when these conditions, as a general matter or in a particular housing unit,

may end.

        242.     Defendants acted with deliberate indifference to the health concerns of the

Plaintiffs.

        243.     Consequently, Defendants are in continuous violation of these Plaintiffs’ rights and

the rights of the members of the classes under the Fifth / Fourteenth and Eighth Amendments to

the United States Constitution.




                                                      59
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 60 of 64



                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs on behalf of themselves and the classes they seek to represent,

request that this Court enter judgment in their favor and against Defendants and order the following

relief, including issuance of a temporary restraining order, preliminary injunction, and final

judgment for all Class members requiring Defendants to implement constitutionally sufficient

procedures to protect their health and safety that are consistent with CDC guidelines and the expert

judgment of correctional health specialists, including but not limited to:

        a)        An inspection of CDF and its records (including medical records, movement

records, and contact-tracing records) by an independent expert to be chosen by the Court with the

parties’ input;

        b)        An order to CDF requiring the facility, its staff, and contractors to effectively

communicate to all residents sufficient information about COVID, measures to reduce the risk of

transmission, and any other information necessary to reasonably ensure that these individuals are

aware of what precautions they can take to prevent infection (including information about the

benefits and drawbacks of vaccinations);

        c)        An order that CDF ensure each resident receives, free of charge: (1) an individual

supply of liquid hand soap and paper towels sufficient to allow frequent hand washing and drying

each day; (2) tissues; and (3) adequate access to a supply of cleaning and disinfectant products

effective against COVID to allow for cleanings of frequently-touched surfaces several times per

day;

        d)        An order that CDF clean and disinfect frequently-touched surfaces in common

areas several times per day, including phones;




                                                  60
            Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 61 of 64



       e)       An order that CDF provide adequate medical care to residents, whether because of

COVID symptoms, chronic health conditions, or any other medical issue;

       f)       An order that CDF create and enact social distancing policies that allow for

adequate spacing of six feet or more between residents;

       g)       An order that CDF ensure that residents have adequate access to phones to contact

counsel and/or family members such that residents need not congregate at the phones;

       h)       An order that CDF provide appropriate Personal Protective Equipment (PPE) to

residents and staff according to the CDC’s recommendations, and receive appropriate instruction

about how to wear and clean it;

       i)       An order that CDF end preemptive lockdown procedures and instead impose

appropriate time-limited quarantines, with that time limit clearly communicated to residents, only

when necessary due to a known or suspected case of COVID, as recommended by medical and

public health professionals;

       j)       An order that CDF implement appropriate cohorting, including quarantining and

medical isolation procedures, as recommended by CDC guidelines;

       k)       To the extent a resident must enter lockdown or isolation to effectuate an

appropriate quarantine or medical isolation procedure, an order that CDF provide appropriate

mental health services, and, if that resident has a mental health condition, provide enhanced

psychological services in these circumstances;

       l)       An order that CDF offer appropriate mental health services to all residents;

       m)       An order that CDF ensure that isolation, cohorted isolation, and quarantine cells are

clean and sanitary, and that residents in them receive adequate medical monitoring, adequate




                                                 61
             Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 62 of 64



hygiene products, reading material, reasonable access to phones, a daily change of clothes, and the

opportunity to shower once daily;

        n)       An order that CDF immediately create and implement a plan that complies with

CDC Guidance to minimize transmission to and provide adequate medical monitoring and care to

residents who are medically vulnerable to COVID;

        o)       To the extent it is necessary to ensure constitutionally sufficient procedures or to

protect certain residents’ constitutional rights, order the Warden to transfer residents to another

appropriate facility;

        p)       An order that CDF provide a list of all medically vulnerable residents, as defined

by plaintiffs’ expert declarations, to Plaintiffs’ counsel within 24 hours;

        q)       An order that CDF immediately offer vaccinations to all members of the Medically

Vulnerable Subclass who qualify as “high risk,” as defined by Maryland guidance (Currently,

Maryland’s vaccination phase includes “high risk” residents of jails and prisons. See

https://coronavirus.maryland.gov/pages/vaccine);

        r)       An order that CDF immediately release, pursuant to a writ or writs of habeas

corpus, members of the Medically Vulnerable Subclass;

        s)       If this Court does not immediately release the Medically Vulnerable Subclass, an

order that CDF consider subclass members for release on non-monetary bond pending the outcome

of their request for habeas relief;

        t)       Issue an order and judgment granting reasonable attorneys’ fees and costs, pursuant

to 42 U.S.C. § 1988 and 28 U.S.C § 2241; and

        u)       Grant such other relief as this Court deems just and proper.




                                                  62
        Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 63 of 64



Dated: February 20, 2021            Respectfully submitted,

                                    /s/ Alec W. Farr
                                    Alec W. Farr (Federal Bar No. 12513)
                                    awfarr@bclplaw.com
                                    Daniel C. Schwartz
                                    (pro hac vice to be submitted)
                                    dcschwartz@bclplaw.com
                                    Adam L. Shaw
                                    (pro hac vice to be submitted)
                                    adam.shaw@bclplaw.com
                                    Joscelyn T. Solomon
                                    (Federal Bar No. 21555)
                                    joscelyn.solomon@bclplaw.com
                                    Brett R. Orren
                                    (pro hac vice to be submitted)
                                    brett.orren@bclplaw.com

                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                    1155 F Street, NW
                                    Washington, DC 20004
                                    (202) 508-6000 Phone
                                    (202) 508-6200 Facsimile
                                    /s/ Tianna Mays
                                    Tianna Mays (Bar No. 21597)
                                    tmays@lawyerscommittee.org
                                    Jon Greenbaum
                                    (pro hac vice to be submitted)
                                    jgreenbaum@lawyerscommittee.org
                                    Arthur Ago
                                    (pro hac vice to be submitted)
                                    aago@lawyerscommittee.org
                                    John Fowler
                                    (pro hac vice to be submitted)
                                    jfowler@lawyerscommittee.org
                                    Rochelle F. Swartz
                                    (pro hac vice to be submitted)
                                    rswartz@lawyerscommittee.org

                                    LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                    UNDER LAW
                                    1500 K Street NW Suite 900
                                    Washington, DC 20005
                                    Phone 202-662-8600
                                    Fax 202-783-0857
                                    Attorneys for Plaintiffs

                                      63
         Case 1:21-cv-00428-TSE Document 1 Filed 02/20/21 Page 64 of 64




                                CERTIFICATE OF SERVICE

       I, Adam L. Shaw, an attorney, hereby certify that on February 20, 2021, I caused a copy

of the foregoing to be filed using the Court’s CM/ECF system. I further certify that I, or another

one of Plaintiffs’ attorneys, will promptly serve a copy of the same on the Attorney General of

the State of Maryland via email at the address below.

       Brian E. Frosh
       Maryland Attorney General
       200 St Paul Pl.
       Baltimore, MD 21202
       civil_service@oag.state.md.us




                                                     /s/ Adam L. Shaw
                                                     Adam L. Shaw




                                                64
